






EXHIBIT 10.1


 
 
 
 
 



J.P.Morgan
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
November 24, 2015
among

DHI GROUP, INC.
DICE INC. and DICE CAREER SOLUTIONS, INC.,
as Borrowers

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

BANK OF AMERICA, N.A.
as Syndication Agent

and
KEYBANK NATIONAL ASSOCIATION
as Documentation Agent

________________________________


J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
KEYBANK NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers
 
 
 
 
 











--------------------------------------------------------------------------------








Table of Contents
 
 
 
 
Page
ARTICLE I Definitions
 
1


 
 
 
 
 
 
SECTION 1.01
Defined Terms
 
1


 
SECTION 1.02
Classification of Loans and Borrowings
 
28


 
SECTION 1.03
Terms Generally
 
28


 
SECTION 1.04
Accounting Terms; GAAP
 
28


 
SECTION 1.05
Amendment and Restatement of Existing Credit Agreement
 
29


 
 
 
 
 
ARTICLE II The Credits
 
29


 
 
 
 
 
 
SECTION 2.01
Commitments
 
29


 
SECTION 2.02
Loans and Borrowings
 
30


 
SECTION 2.03
Requests for Borrowings
 
30


 
SECTION 2.04
Determination of Dollar Amounts
 
31


 
SECTION 2.05
[Intentionally Omitted]
 
31


 
SECTION 2.06
Letters of Credit
 
31


 
SECTION 2.07
Funding of Borrowings
 
36


 
SECTION 2.08
Interest Elections
 
37


 
SECTION 2.09
Termination and Reduction of Commitments
 
38


 
SECTION 2.10
Repayment of Loans; Evidence of Debt
 
39


 
SECTION 2.11
Prepayment of Loans
 
39


 
SECTION 2.12
Fees
 
40


 
SECTION 2.13
Interest
 
41


 
SECTION 2.14
Alternate Rate of Interest
 
42


 
SECTION 2.15
Increased Costs
 
43


 
SECTION 2.16
Break Funding Payments
 
44


 
SECTION 2.17
Taxes
 
44


 
SECTION 2.18
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
 
48


 
SECTION 2.19
Mitigation Obligations; Replacement of Lenders
 
50


 
SECTION 2.20
Expansion Option
 
51


 
SECTION 2.21
[Intentionally Omitted]
 
52


 
SECTION 2.22
Judgment Currency
 
52


 
SECTION 2.23
Defaulting Lenders
 
52


 
 
 
 
 
ARTICLE III Representations and Warranties
 
54


 
 
 
 
 
 
SECTION 3.01
Existence, Qualifications and Power
 
54


 
SECTION 3.02
Authorization; No Contravention
 
54


 
SECTION 3.03
Governmental Authorization; Other Consents
 
54


 
SECTION 3.04
Binding Effect
 
54


 
SECTION 3.05
Financial Statement; No Material Adverse Effect
 
55


 
SECTION 3.06
Litigation
 
55




i



--------------------------------------------------------------------------------








 
SECTION 3.07
No Default
 
55


 
SECTION 3.08
Ownership of Property
 
55


 
SECTION 3.09
Environmental Compliance
 
55


 
SECTION 3.10
Insurance
 
56


 
SECTION 3.11
Taxes
 
56


 
SECTION 3.12
ERISA Compliance
 
56


 
SECTION 3.13
Subsidiaries
 
57


 
SECTION 3.14
Margin Regulations; Investment Company Act
 
57


 
SECTION 3.15
Disclosure
 
58


 
SECTION 3.16
Compliance with Laws
 
58


 
SECTION 3.17
Intellectual Property; Licenses, Etc.
 
58


 
SECTION 3.18
Solvency
 
58


 
SECTION 3.19
Perfection of Security Interests in the Collateral
 
59


 
SECTION 3.20
Business Locations; Taxpayer Identification Number
 
59


 
SECTION 3.21
Labor Matters
 
59


 
SECTION 3.22
Anti-Corruption Laws and Sanctions
 
59


 
 
 
 
 
ARTICLE IV Conditions
 
59


 
 
 
 
 
 
SECTION 4.01
Effective Date
 
59


 
SECTION 4.02
Each Credit Event
 
60


 
 
 
 
 
ARTICLE V Affirmative Covenants
 
61


 
 
 
 
 
 
SECTION 5.01
Financial Statements
 
61


 
SECTION 5.02
Certificates; Other Information
 
61


 
SECTION 5.03
Notices
 
63


 
SECTION 5.04
Payment of Taxes
 
64


 
SECTION 5.05
Preservation of Existence, Etc.
 
64


 
SECTION 5.06
Maintenance of Properties
 
64


 
SECTION 5.07
Maintenance of Insurance
 
64


 
SECTION 5.08
Compliance with Laws
 
64


 
SECTION 5.09
Books and Records
 
65


 
SECTION 5.10
Inspection Rights
 
65


 
SECTION 5.11
Use of Proceeds
 
65


 
SECTION 5.12
ERISA Compliance
 
66


 
SECTION 5.13
Additional Subsidiaries
 
66


 
SECTION 5.14
Pledged Assets
 
66


 
SECTION 5.15
Post-Closing Matters
 
67


 
 
 
 
 
ARTICLE VI Negative Covenants
 
67


 
 
 
 
 
 
SECTION 6.01
Liens
 
67


 
SECTION 6.02
Investments
 
69


 
SECTION 6.03
Indebtedness
 
70




ii



--------------------------------------------------------------------------------








 
SECTION 6.04
Fundamental Changes
 
71


 
SECTION 6.05
Dispositions
 
71


 
SECTION 6.06
Restricted Payments
 
72


 
SECTION 6.07
Change in Nature of Business
 
72


 
SECTION 6.08
Transactions with Affiliates and Insiders
 
73


 
SECTION 6.09
Burdensome Agreements
 
73


 
SECTION 6.10
Use of Proceeds
 
73


 
SECTION 6.11
Financial Covenants
 
73


 
SECTION 6.12
Prepayment of Subordinated Debt, Etc.
 
74


 
SECTION 6.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity
 
74


 
SECTION 6.14
Ownership of Subsidiaries
 
74


 
SECTION 6.15
Sale Leasebacks; Synthetic Leases; Securitization Transactions
 
74


 
 
 
 
 
ARTICLE VII Events of Default
 
75


 
 
 
 
 
ARTICLE VIII The Administrative Agent
 
77


 
 
 
 
 
ARTICLE IX Miscellaneous
 
80


 
 
 
 
 
 
SECTION 9.01
Notices
 
80


 
SECTION 9.02
Waivers; Amendments
 
82


 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
 
84


 
SECTION 9.04
Successors and Assigns
 
85


 
SECTION 9.05
Survival
 
88


 
SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
 
89


 
SECTION 9.07
Severability
 
89


 
SECTION 9.08
Right of Setoff
 
89


 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
 
89


 
SECTION 9.10
WAIVER OF JURY TRIAL
 
90


 
SECTION 9.11
Headings
 
90


 
SECTION 9.12
Confidentiality
 
90


 
SECTION 9.13
USA PATRIOT Act
 
91


 
SECTION 9.14
Appointment for Perfection
 
91


 
SECTION 9.15
Releases of Subsidiary Guarantors
 
92


 
SECTION 9.16
Interest Rate Limitation
 
92


 
SECTION 9.17
No Advisory or Fiduciary Responsibility
 
92


 
 
 
 
 
ARTICLE X Cross-Guarantee
 
93






iii



--------------------------------------------------------------------------------






SCHEDULES:
 
Schedule 2.01A – Commitments
Schedule 2.01B – Letter of Credit Commitments
Schedule 3.10 – Insurance
Schedule 3.13 – Subsidiaries
Schedule 3.17 – IP Rights
Schedule 3.20(a) – Locations of Real Property
Schedule 3.20(b) – Locations of Tangible Personal Property
Schedule 3.20(c) – Location of Chief Executive Office, Taxpayer Identification
Number, Etc.
Schedule 3.20(d) – Changes in Legal Name, State of Formation and Structure
Schedule 3.20(e) – Deposit and Investment Accounts
Schedule 6.01 – Liens Existing on the Effective Date
Schedule 6.02 – Investments Existing on the Effective Date
Schedule 6.03 – Indebtedness Existing on the Effective Date
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Loan Parties’ Counsel
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F – Compliance Certificate
Exhibit G-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H – Form of Security Agreement
Exhibit I – Form of Subsidiary Guaranty




iv



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of November
24, 2015 among DHI GROUP, INC. (the “Company”), DICE INC. (“Dice”), DICE CAREER
SOLUTIONS, INC. (“DCS” and, together with the Company and Dice, the “Borrowers”
and each a “Borrower”), the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as Syndication
Agent and KEYBANK NATIONAL ASSOCIATION, as Documentation Agent.
WHEREAS, the Borrowers, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the Credit Agreement,
dated as of October 28, 2013 (as amended, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrowers, the Lenders, the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) modify and re-evidence the “Secured Obligations”
under, and as defined in, the Existing Credit Agreement, which shall be
repayable in accordance with the terms of this Agreement; and (iii) set forth
the terms and conditions under which the Lenders will, from time to time, make
loans and extend other financial accommodations to or for the benefit of the
Borrowers;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and modify and re-evidence
the obligations and liabilities of the Borrowers and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and
WHEREAS, it is also the intent of the Borrowers and the Subsidiary Guarantors to
confirm that all obligations under the “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified and/or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:
ARTICLE I
Definitions
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or any
substantial portion of the property of, or a line of business or division of,
another Person or (b) at least a majority of the Voting Stock of another Person,
in each case whether or not involving a merger or consolidation with such other
Person.
“Adjusted Covenant Period” has the meaning specified in Section 6.11(a).




--------------------------------------------------------------------------------




“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$250,000,000.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and (iv)
any other currency (x) that is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars, (y) for
which a LIBOR Screen Rate is available in the Administrative Agent’s reasonable
determination and (z) that is agreed to by the Administrative Agent and each of
the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
FRBNY Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction with authority or jurisdiction over the Company or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as

2

--------------------------------------------------------------------------------




the case may be, based upon the Consolidated Leverage Ratio as of the last day
of the most recent fiscal quarter or fiscal year for which Financials have been
delivered pursuant to Section 5.01:
 
Consolidated Leverage Ratio:
Eurocurrency
Spread
ABR
Spread
Commitment
Fee Rate
Category 1:
< 1.00 to 1.00
1.75%
0.75%
0.30%
Category 2:
≥ 1.00 to 1.00 but < 1.50 to 1.00
2.00%
1.00%
0.35%
Category 3:
≥ 1.50 to 1.00 but < 2.00 to 1.00 

2.25%
1.25%
0.40%
Category 4:
> 2.00 to 1.00
2.50%
1.50%
0.45%

For purposes of the foregoing,
(i)    if at any time the Company fails to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 4 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 2 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first fiscal quarter ending after the Effective Date (unless
such Financials demonstrate that Category 3 or 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, with respect to any Person on any date, in
respect of any Capital Lease, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of

3

--------------------------------------------------------------------------------




income or operations, shareholders’ equity and cash flows of the Company and its
Subsidiaries for such fiscal year, including the notes thereto.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(c)(B).
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).
“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 5.02.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurocurrency Loans, as to which a single
Interest Period is in effect.

4

--------------------------------------------------------------------------------




“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Cash Equivalents” means, as at any date: (1) with respect to the Company or any
of its Subsidiaries (a) securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than three years from the date of acquisition (and
acquired the Company or its Subsidiaries in a manner consistent with past
practices), (b) Dollar denominated time deposits and certificates of deposit of
(i) any Lender, (ii) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (iii) any bank whose short-term
commercial paper rating from S&P is at least A‑1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than one year from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A‑1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within 270 days of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d) and (2) with respect to any Foreign
Subsidiary of the Company: (a) obligations of the national government of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, in each case maturing
within one year after the date of investment therein, (b) certificates of
deposit of, bankers acceptances of, or time deposits with, any commercial bank
which is organized and existing under the laws of the country in which such
Foreign Subsidiary maintains its chief executive office and principal place of
business and whose short-term commercial paper rating from S&P is at least A‑1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Foreign Bank”), and in each case with
maturities of not more than 270 days from the date of acquisition, (c) the
equivalent of demand deposit accounts which are maintained with an Approved
Foreign Bank and (d) other investments of a comparable tenor and credit quality
as those described in the foregoing clause (1) utilized by a Foreign Subsidiary
for short term cash management purposes in countries in which such Foreign

5

--------------------------------------------------------------------------------




Subsidiary operates or in a country that is a member of the Organization for
Economic Cooperation and Development.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan or (ii) any Permitted Holder) becomes (or shall have entered into a
contract or arrangement that, upon consummation thereof, will become) the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
a majority of the Equity Interests of the Company entitled to vote for members
of the board of directors or equivalent governing body of the Company on a fully
diluted basis (and taking into account all such securities that such person or
group has the right to acquire pursuant to any option right);
(b)    during any period of twenty-four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; and
(c)    the Company fails to own and control 100% of the issued and outstanding
Equity Interests of Dice or DCS.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

6

--------------------------------------------------------------------------------




“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages, if any, and other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 5.14.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means DHI Group, Inc., a Delaware corporation.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.
“Computation Date” is defined in Section 2.04.
“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) without duplication, the
following to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
federal, state, local and foreign income taxes payable for such period,
(iii) the amount of depreciation and amortization expense for such period,
(iv) non-cash stock option expenses deducted for the period, (v) losses during
such period resulting from the Disposition of any asset of the Company or any
Subsidiary outside the ordinary course of business, to the extent permitted by
this Agreement, (vi) write-off of debt discount and debt issuance costs and
commissions, discounts and other similar fees and charges associated with
Indebtedness of the Company and its Subsidiaries (including in respect of this
Agreement), (vii) any non-cash charges associated with impairment and disposal
of long-lived assets pursuant to FAS 144, (viii) any reasonable transaction
related fees and expenses incurred in connection with any equity offering or any
other offering of securities by the Company, (ix) any extraordinary or
non-recurring non-cash expenses or losses including, whether or not otherwise
includable as a separate item in the statement of such Consolidated Net Income
for such period, non-cash losses on sales of assets outside of the ordinary
course of business, (x) reasonable transaction related fees and expenses
incurred by such Person or its Subsidiaries in connection with the transactions
contemplated to be consummated hereby on the Effective Date in an aggregate
amount not to exceed $250,000, (xi) write-off of non-cash deferred revenue in
connection with purchase accounting applied in respect of any Permitted
Acquisition (it being understood that such non-cash deferred revenue shall be
recognized in such period(s) as it would have been recognized but for such
Acquisition), (xii) write-off of non-cash stock compensation expense, if any,
and (xiii) business interruption insurance proceeds to the extent not already
included in Consolidated Net Income, minus (c) without duplication, the
following to the extent included in calculating such Consolidated Net Income:
(i) non-cash income or gains for such period, (ii) interest income and (iii) any
income or gain during such period resulting from the Disposition of any asset of
the Company or any Subsidiary outside of the ordinary course of business.

7

--------------------------------------------------------------------------------




“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Company and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) the maximum amount available to be drawn under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, in each case to the extent
issued or provided in respect of obligations that constitute Indebtedness,
(d) any unreimbursed drawings under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, in each case to the extent not issued or provided in respect of
obligations that constitute Indebtedness; (e) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business); (f) all Attributable Indebtedness;
(g) all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Guarantees
with respect to Indebtedness of the types specified in clauses (a) through
(g) above of another Person; and (i) all Indebtedness of the types referred to
in clauses (a) through (h) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which any Loan Party or any Subsidiary is a general partner or joint venturer,
except to the extent that Indebtedness is expressly made non-recourse to such
Person. Notwithstanding the foregoing, for purposes of calculating Consolidated
Funded Indebtedness, (i) Earn-Outs shall only be included to the extent that
such Earn-Outs would, assuming the satisfaction of the conditions to the payment
thereof set forth in the documentation governing such Earn-Out, become payable
within twelve months of the date of determination of Consolidated Funded
Indebtedness and (ii) the amount of such Earn-Out shall be determined by the
Company in accordance with GAAP (including SFAS 141(R)).
“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case for the four most recently completed fiscal quarters.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) the sum of
(i) Consolidated EBITDA for the four most recently completed fiscal quarters
plus (ii) the Earn-Out EBITDA Adjustment, if any.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income (excluding extraordinary
gains and losses) for that period.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

8

--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.
“DCS” has the meaning specified in the introductory paragraph hereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Company or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent or (d) has become the subject of a Bankruptcy Event.
“Dice” has the meaning specified in the introductory paragraph hereto.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, but
excluding any Involuntary Disposition and any issuance of Equity Interests.
“Documentation Agent” means KeyBank National Association in its capacity as
documentation agent for the credit facility evidenced by this Agreement.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated

9

--------------------------------------------------------------------------------




on the basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia other than any
Domestic Subsidiary substantially all of the assets of which are Equity
Interests of a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.
“Earn-Out” means any performance-based, deferred and contingent purchase
consideration incurred in connection with an Acquisition.
“Earn-Out EBITDA Adjustment” means, as of any date of determination with respect
to any Earn-Out that is required to be included in the determination of
“Consolidated Funded Indebtedness” at such date, the minimum amount, if any, by
which the portion of Consolidated EBITDA attributable to the assets, business or
entity acquired in the related Acquisition would need to be increased to satisfy
the performance-based condition precedent to the payment of such Earn-Out.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

10

--------------------------------------------------------------------------------




“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Multiple
Employer Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Company or
any ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA, (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.
“euro” and/or “EUR” means the single currency of the Participating Member
States.
“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency

11

--------------------------------------------------------------------------------




shall be determined by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Administrative
Agent or, in the event no such service is selected, such Exchange Rate shall
instead be calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such Foreign Currency on
the London market at 11:00 a.m., Local Time, on such date for the purchase of
Dollars with such Foreign Currency, for delivery two Business Days later;
provided, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
“Excluded Account” means (a) any deposit account of a Loan Party that is used
solely for the purpose of payroll, bonuses, other compensation, employee
benefits and related expenses and (b) deposit accounts of the Loan Parties that
have balances of less than $500,000 in the aggregate.
“Excluded Property” means, with respect to any Loan Party, (a) any owned real
property which is located outside of the United States, (b) any leased real
property, (c) any IP Rights for which a perfected Lien thereon is not effected
either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (d) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (c) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (e) the Equity Interests of any Foreign Subsidiary to the
extent not required to be pledged to secure the Obligations pursuant to
Section 5.14(a), (f) any property which, subject to the terms of Section 6.09,
is subject to a Lien of the type described in Section 6.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (g) any general intangible, permit, lease, license, contract or other
instrument to the extent the grant of a security interest in such general
intangible, permit, lease, license, contract or other instrument in the manner
contemplated by the Loan Documents, under the terms thereof or under applicable
Law, is prohibited and would result in the termination thereof or give the other
parties thereto the right to terminate, accelerate or otherwise alter such Loan
Party’s rights, titles and interests thereunder (including upon the giving of
notice or the lapse of time or both) including any intent-to-use applications
for trademarks to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such applications under applicable Law; provided that (x) any such exclusion
described in the foregoing clause (g) on the security interests granted under
the Loan Documents shall only apply to the extent that any such prohibition
could not be rendered ineffective pursuant to the Uniform Commercial Code or any
other applicable Law (including Debtor Relief Laws) or principles of equity and
(y) in the event of the termination or elimination of any such prohibition or
the requirement for any consent contained in any applicable Law, general
intangible, permit, lease, license, contract or other instrument, to the extent
sufficient to permit any such item to become Collateral, or upon the granting of
any such consent, or waiving or terminating any requirement for such consent, a
security interest in such general intangible, permit, lease, license, contract
or other instrument shall be automatically and simultaneously granted under the
Collateral Documents and shall be included as Collateral, (h) any particular
asset if, in the sole judgment of the Administrative Agent, the burden, cost or
consequences of creating or perfecting such pledges or security interests in
such assets or obtaining title insurance is excessive in relation to the
benefits to be obtained therefrom by the Lenders under the Loan Documents, and
(i) any Excluded Account.
“Excluded Subsidiary” means, unless the Company (in its sole discretion) has
caused such Person to execute and deliver a Joinder Agreement and has otherwise
complied with the requirements of Section 5.13(b) with respect thereto,
Oilcareers.com, Inc., a Delaware corporation.

12

--------------------------------------------------------------------------------




“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such related Specified Swap Obligation. If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a Law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by any Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Existing Loans” has the meaning assigned to such term in Section 2.01.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant thereto (including any intergovernmental agreements entered into
between the United States and a non-U.S. jurisdiction and applicable Laws
implementing such intergovernmental agreements).
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

13

--------------------------------------------------------------------------------




“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $20,000,000.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof

14

--------------------------------------------------------------------------------




(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Immaterial Foreign Subsidiary” means any direct (“first-tier”) Foreign
Subsidiary of any Loan Party that (a) together with its Subsidiaries, has
neither annual revenues nor assets in excess of 5% of revenues or assets,
respectively, of the Company and its Subsidiaries on a consolidated basis and
(b) together with all other direct (“first-tier”) Foreign Subsidiaries of the
Loan Parties meeting the criteria set forth in the preceding clause (a), and
their respective Subsidiaries, has neither annual revenues nor assets in excess
of 10% of revenues or assets, respectively, of the Company and its Subsidiaries
on a consolidated basis.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(b)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;
(c)    the Swap Termination Value of any Swap Contract;
(d)    all obligations to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
including Earn-Outs;
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness;

15

--------------------------------------------------------------------------------




(g)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment in respect of any Equity Interests or any warrant, right or option
to acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends;
(h)    all Guarantees of such Person in respect of any of the foregoing; and
(i)    all Indebtedness of the types referred to in clauses (a) through
(h) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is one week,
or the numerically corresponding day in the calendar month that is one, two,
three or six months, thereafter, as the applicable Borrower (or the Company on
behalf of the applicable Borrower) may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time. When determining the rate for a period which
is less than the shortest period for which the LIBOR Screen Rate is available,
the LIBOR Screen Rate for purposes of clause (a) above shall

16

--------------------------------------------------------------------------------




be deemed to be the overnight screen rate where “overnight screen rate” means
the overnight rate determined by the Administrative Agent from such service as
the Administrative Agent may select.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IP Rights” has the meaning specified in Section 3.17.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.
and KeyBank National Association, each in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Joinder Agreement” means a joinder agreement substantially in the form of Annex
I attached to the Subsidiary Guaranty, executed and delivered by a Wholly-Owned
Domestic Subsidiary in accordance with the provisions of Section 5.13.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrower at such time. The LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to

17

--------------------------------------------------------------------------------




an Assignment and Assumption or other documentation contemplated hereby. Unless
the context otherwise requires, the term “Lenders” includes the Issuing Banks.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.
Notwithstanding the foregoing, each Issuing Bank may, in its sole discretion,
issue Letters of Credit to the Borrowers in excess of its Letter of Credit
Commitment provided that the Dollar Amount of the LC Exposure shall not exceed
$10,000,000.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or otherwise), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications and any
agreements between any Borrower and an Issuing Bank regarding such Issuing
Bank’s Letter of Credit Commitment or the respective rights and obligations
between such Borrower and such Issuing Bank in connection with the issuance of
Letters of Credit, the Collateral Documents, the Subsidiary Guaranty, and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or

18

--------------------------------------------------------------------------------




such Loan Document as the same may be in effect at any and all times such
reference becomes operative. “Loan Documents” shall not include Banking Services
Agreements or Swap Contracts.
“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, liabilities, operations or financial
condition of the Company and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document or of the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.
“Material Foreign Subsidiary” means any direct (“first-tier”) Foreign Subsidiary
of any Loan Party that is not an Immaterial Foreign Subsidiary.
“Maturity Date” means November 24, 2020.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests of any Loan Party in any real property.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or with respect to which the Company or
any ERISA Affiliate has any liability.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Extension Notice Date” has the meaning assigned to such term in Section
2.06(c)(B).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Contract or any Banking
Services Agreement or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at

19

--------------------------------------------------------------------------------




any time evidencing any thereof; provided that the definition of “Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).

20

--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Sections 412, 430, 431, 432 and 436
of the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (excluding a Multiple
Employer Plan and a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.
“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Company or any of its Wholly-Owned Subsidiaries, provided that (a) the property
acquired (or the property of the Person acquired) in such Acquisition is
reasonably related to the business conducted by the Loan Parties and their
Subsidiaries on the Effective Date or any reasonable extensions or expansions
thereof, (b) in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition, (c) the Company shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition, the Loan Parties
would be in compliance with the financial covenants set forth in Section 6.11 on
a Pro Forma Basis, (d) the representations and warranties made by the Loan
Parties in each Loan Document shall be true and correct in all material respects
at and as if made as of the date of such Acquisition (after giving effect
thereto), (e) if such transaction involves the purchase of an interest in a
partnership between any Loan Party as a general partner and entities
unaffiliated with the Company as the other partners, such transaction shall be
effected by having such equity interest acquired by a corporate holding company
directly or indirectly wholly-owned by such Loan Party newly formed for the sole
purpose of effecting such transaction, and (f) either (i) the Consolidated
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
Acquisition, is equal to or less than 2.5 to 1.0 (or equal to or less than 2.75
to 1.0 if the Company has made an election for an Adjusted Covenant Period in
connection with such Acquisition), or (ii) the aggregate cash and non-cash
consideration (including any assumption of Indebtedness, deferred purchase
price, any Earn-Outs and Equity Interests issued) paid by the Company and its
Subsidiaries for all such Acquisitions occurring during any fiscal year of the
Company shall not exceed $10,000,000.
“Permitted Holders” means General Atlantic Partners 79, L.P., Quadrangle Capital
Partners II LP and their respective Affiliates (that are not portfolio
companies).
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 6.01.
“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of machinery and equipment no longer used or
useful in the conduct of business of the Company and its Subsidiaries that are
Disposed of in the ordinary course of business; (c) Dispositions of

21

--------------------------------------------------------------------------------




property to the Company or any Subsidiary; provided, that if the transferor of
such property is a Loan Party either (i) the transferee thereof must be a Loan
Party or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 6.02; (d) Dispositions of accounts
receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Company and its Subsidiaries;
(f) the use, transfer, sale or disposition of cash or Cash Equivalents for fair
market value in the ordinary course of business and not otherwise prohibited by
the Loan Documents; and (g) the termination of leases, subleases, licenses and
sublicenses in the ordinary course of business.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412, Section 430 or Section 431 of the Internal
Revenue Code or Title IV of ERISA, any ERISA Affiliate.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, with respect to any transaction, such transaction shall
be deemed to have occurred as of the first day of the most recent four fiscal
quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 5.01(a) or 5.01(b).
In connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(b) with respect to any Acquisition, (i) income statement and cash flow
statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income and cash
flow statement items for the Company and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are supported by financial statements or other information
reasonably satisfactory to the Administrative Agent and (ii) any Indebtedness
incurred or assumed by any Loan Party or any Subsidiary (including the Person or
property acquired) in connection with such transaction and any Indebtedness of
the Person or property acquired which is not retired in connection with such
transaction (A) shall be deemed to have been incurred as of the first day of the
applicable period and (B) if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Company containing reasonably detailed calculations of the financial
covenants set forth in Section 6.11 as of the end of the period of the four
fiscal quarters most recently ended for which the Company has delivered
financial statements pursuant to Section 5.01(a) or 5.01(b) after giving effect
to the applicable transaction on a Pro Forma Basis.



22

--------------------------------------------------------------------------------




“Public Lender” has the meaning specified in Section 5.02.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two Business Days prior to the commencement of such Interest Period
(unless, in each case, market practice differs in the relevant market where the
LIBO Rate for such currency is to be determined, in which case the Quotation Day
will be determined by the Administrative Agent in accordance with market
practice in such market (and if quotations would normally be given on more than
one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and of such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA,
as in effect for plan years beginning before January 1, 2015, prior to repeal by
the Multiemployer Pension Reform Act of 2014, Public Law No. 113-235.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Lenders” means, subject to Section 2.23, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.
“Responsible Officer” means the chief executive officer, vice president,
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Loan Party and, solely for purposes of notices given pursuant to Article
II, any other officer or employee of the applicable Borrower so designated by
any of the foregoing officers in a written notice to the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of

23

--------------------------------------------------------------------------------




such Loan Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related lists of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority having jurisdiction or authority over the
Company or any of its Subsidiaries, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority having jurisdiction or
authority over the Company or any of its Subsidiaries.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and each Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Banks
and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection

24

--------------------------------------------------------------------------------




with this Agreement or any other Loan Document, (iii) each Lender and affiliate
of such Lender in respect of Swap Contracts and Banking Services Agreements
entered into with such Person by the Company or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrowers to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.
“Security Agreement” means the Amended and Restated Security and Pledge
Agreement in the form of Exhibit H, dated as of the Effective Date, executed in
favor of the Administrative Agent by each of the Loan Parties.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature,
(b) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (c) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital,
(d) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person and
(e) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.





25

--------------------------------------------------------------------------------




“Subordinated Debt” means unsecured Indebtedness of a Loan Party which is
expressly subordinated in right of payment to the prior payment-in-full of the
Obligations pursuant to a subordination agreement or other subordination
provisions, and containing such other payment terms, covenants, defaults and
remedies, that are satisfactory to the Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantor” means each Wholly-Owned Domestic Subsidiary of the
Company that is party to the Subsidiary Guaranty and each other Wholly-Owned
Domestic Subsidiary that joins as a Guarantor pursuant to Section 5.13 or
otherwise, together with their successors and permitted assigns.
“Subsidiary Guaranty” means that certain Amended and Restated Guaranty in the
form of Exhibit I dated as of the Effective Date (including any and all
supplements thereto) and executed by each Subsidiary Guarantor party thereto, as
amended, restated, supplemented or otherwise modified from time to time.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Contracts permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Contract transaction.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means Bank of America, N.A. in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

26

--------------------------------------------------------------------------------




“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Threshold Amount” means $7,500,000.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
“Wholly Owned Domestic Subsidiary” means any Domestic Subsidiary that is a
Wholly Owned Subsidiary.

27

--------------------------------------------------------------------------------




“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Company directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Company, except to qualify directors where required by applicable Law or to
satisfy other requirements of applicable Law with respect to the ownership of
Equity Interests of Foreign Subsidiaries.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any

28

--------------------------------------------------------------------------------




Subsidiary at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.
SECTION 1.05    Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made and
“Secured Obligations” incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Loans and Secured
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) all obligations constituting “Secured
Obligations” with any Lender or any Affiliate of any Lender which are
outstanding on the Effective Date shall continue as Secured Obligations under
this Agreement and the other Loan Documents, (c) the Administrative Agent shall
make such reallocations, sales, assignments or other relevant actions in respect
of each Lender’s credit exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Revolving Credit Exposure and
outstanding Loans hereunder reflects such Lender’s Applicable Percentage of the
outstanding aggregate Revolving Credit Exposures on the Effective Date and (d)
the Borrower hereby agrees to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurocurrency Loans (including the “Eurocurrency Loans” under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 2.16 hereof.
ARTICLE II
The Credits
SECTION 2.01    Commitments. Prior to the Effective Date, certain loans were
made to the Borrowers under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans being
hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrowers and each of the Lenders
agree that on the Effective Date but subject to the reallocation and other
transactions described in Section 1.05, the Existing Loans shall be reevidenced
as Loans under this Agreement and the terms of the Existing Loans shall be
restated in their entirety and shall be evidenced by this Agreement. Subject to
the terms and conditions set forth herein, each Lender (severally and not
jointly) agrees to make Revolving Loans to the Borrowers in Agreed Currencies
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) subject to Sections 2.04 and 2.11(b), the
Dollar Amount of such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures exceeding the Aggregate
Commitment or (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, exceeding the Foreign Currency Sublimit. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

29

--------------------------------------------------------------------------------




SECTION 2.02    Loans and Borrowings. (a)     Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans of the same Type made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR Loans
or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the relevant Borrower to repay such Loan in
accordance with the terms of this Agreement.
(b)    At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 1,000,000 units of such
currency). At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Commitment or that
is required to finance the reimbursement of an LC Disbursement as contemplated
by Section 2.06(e). Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of ten
(10) Eurocurrency Borrowings outstanding.
(c)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03    Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Administrative Agent and
signed by the applicable Borrower, or the Company on behalf of the applicable
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m., Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request in a
form approved by the Administrative Agent and signed by such Borrower, or the
Company on its behalf) not later than 11:00 a.m., Local Time, four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of the proposed Borrowing or (b) by
telephone in the case of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the requested date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

30

--------------------------------------------------------------------------------




(i)    the name of the applicable Borrower;
(ii)    the aggregate principal amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)     each Eurocurrency Borrowing as of the date two (2) Business Days prior
to the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)     the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(c)     all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05    [Intentionally Omitted].
SECTION 2.06    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the relevant Issuing Bank, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the Company
to, or entered into by the Company with, the relevant Issuing Bank relating to
any Letter of Credit,

31

--------------------------------------------------------------------------------




the terms and conditions of this Agreement shall control. Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and shall not issue, any Letter of Credit the proceeds of
which would be made available to any Person (i) to fund any activity or business
of or with any Sanctioned Person, or in any country or territory that, at the
time of such funding, is the subject of any Sanctions or (ii) in any manner that
would result in a violation of any Sanctions by any party to this Agreement. The
Company unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Company will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Company hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).
(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the relevant Issuing Bank) to the relevant Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the Agreed Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by an Issuing Bank, the Company also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed $10,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by any Issuing Bank at such
time plus (y) the aggregate amount of all LC Disbursement made by such Issuing
Bank that have not yet been reimbursed by or on behalf of the applicable
Borrower at such time shall not exceed such Issuing Bank’s Letter of Credit
Commitment unless otherwise agreed by such Issuing Bank, (iii) subject to
Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the total Revolving
Credit Exposures shall not exceed the Aggregate Commitment, (iv) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the total outstanding Revolving
Loans and LC Exposure, in each case denominated in Foreign Currencies, shall not
exceed the Foreign Currency Sublimit. The Company may, at any time and from time
to time, reduce the Letter of Credit Commitment of any Issuing Bank with the
consent of such Issuing Bank; provided that the Borrower shall not reduce the
Letter of Credit Commitment of any Issuing Bank if, after giving effect of such
reduction, the conditions set forth in the immediately preceding clauses (i)
through (iv) shall not be satisfied. Within the foregoing limits, the Company’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Company may, during the Availability Period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
(c)    Expiration Date. (A) Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i)subject to Section 2.06(c)(B),  the
date one year after the date of the issuance of such Letter of Credit (or, in
the case of any renewal or extension thereof one year after such renewal or
extension) and (ii) the date that is five (5) Business Days prior to the
Maturity Date.

32

--------------------------------------------------------------------------------




(B) If the Company so requests in any applicable Letter of Credit application,
the relevant Issuing Bank will agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the relevant
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the relevant
Issuing Bank, the Company shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the relevant Issuing Bank to permit the extension of such Letter of
Credit at any time to an expiry date not later than the date set forth in
Section 2.06(c) provided, however, that such Issuing Bank shall not permit any
such extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.06(c) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date from the Administrative
Agent, the Required Lenders or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each case
directing such Issuing Bank not to permit such extension.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, the relevant Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
relevant Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the relevant Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Company on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Company for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Company shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the Company, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
Business Day immediately following the day that the Company receives such
notice; provided that, the Company may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Borrowing or Eurocurrency Borrowing in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent such LC Disbursement was made in a Foreign
Currency, a Eurocurrency Borrowing in such Foreign Currency in an amount equal
to such LC Disbursement and, in each case, to the extent so financed, the
Company’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Eurocurrency Borrowing, as applicable, on the
date such reimbursement is required to be

33

--------------------------------------------------------------------------------




made. If the Company fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Company in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Company, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the relevant Issuing Bank the amounts so received by
it from the Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Company pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the relevant Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and relevant Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse the relevant Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or Eurocurrency Borrowings, as contemplated
above) shall not constitute a Loan and shall not relieve the Company of its
obligation to reimburse such LC Disbursement. If the Company’s reimbursement of,
or obligation to reimburse, any amounts in any Foreign Currency would subject
the Administrative Agent, the relevant Issuing Bank or any Lender to any stamp
duty, ad valorem charge or similar tax that would not be payable if such
reimbursement were made or required to be made in Dollars, the Company shall, at
its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the relevant Issuing Bank or the relevant Lender or
(y) reimburse each LC Disbursement made in such Foreign Currency in Dollars, in
an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the relevant Issuing Bank; provided that the foregoing shall not
be construed to excuse the relevant Issuing Bank from liability to the Company
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof; provided further that anything contained
herein to the contrary notwithstanding, the Company may have a claim against an
Issuing Bank, and an Issuing Bank may be liable to the Company, to the extent of
any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such Issuing Bank’s unlawful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of

34

--------------------------------------------------------------------------------




Credit. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the relevant Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if the Company
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent at the request of the Required Lenders (or, if the maturity
of the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in

35

--------------------------------------------------------------------------------




cash equal to the Dollar Amount of the LC Exposure as of such date; provided
that (i) the portions of such amount attributable to undrawn Foreign Currency
Letters of Credit or LC Disbursements in a Foreign Currency that the Company is
not late in reimbursing shall be deposited in the applicable Foreign Currencies
in the actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (f) or (g) of Article VII. For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company. The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Company hereby grants
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the relevant Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Company for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure), be applied to satisfy other Secured Obligations. If the
Company is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Company within three (3) Business
Days after all Events of Default have been cured or waived.
(k)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.
(l)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on or prior to each Business Day on which such
Issuing Bank expects to issue, amend, renew or extend any Letter of Credit, the
date of such issuance, amendment, renewal or extension, and the aggregate face
amount of the Letters of Credit to be issued, amended, renewed or extended by it
and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iii) on any Business Day on which the Borrower fails to reimburse
any amount required to be reimbursed to such Issuing Bank on such day, the date
of such failure and the amount and currency of such payment in respect of
Letters of Credit and (iv) on any other Business Day, such other information as
the Administrative Agent shall reasonably request.
SECTION 2.07    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the

36

--------------------------------------------------------------------------------




case of Loans denominated in Dollars, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency. The Administrative Agent will
make such Loans available to the relevant Borrower by promptly crediting the
amounts so received, in like funds, to (x) an account of the Company designated
by the Company in the applicable Borrowing Request, in the case of Loans
denominated in Dollars and (y) an account of such Borrower in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
relevant Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.08    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or by irrevocable written notice (via an Interest Election Request in
a form approved by the Administrative Agent and signed by such Borrower, or the
Company on its behalf) in the case of a Borrowing denominated in a Foreign
Currency) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the relevant Borrower, or the Company on its behalf. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit any
Borrower to (i) change the currency of any Borrowing,

37

--------------------------------------------------------------------------------




(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
SECTION 2.09    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral

38

--------------------------------------------------------------------------------




multiple of $1,000,000 and not less than $5,000,000 and (ii) the Company shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the sum of the Revolving Credit Exposures would exceed the Aggregate
Commitment.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
refinancing, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
SECTION 2.10    Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to such Borrower
on the Maturity Date in the currency of such Loan.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, Agreed Currency and Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if any such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.11    Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part without premium or penalty (but subject
to the break funding payments required

39

--------------------------------------------------------------------------------




by Section 2.16), subject to prior notice in accordance with the provisions of
this Section 2.11(a). The applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent by written notice
(promptly followed by telephonic confirmation of such request) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing, not later
than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (B) the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Credit Exposures denominated in Foreign Currencies (the “Foreign Currency
Exposure”) (so calculated), as of the most recent Computation Date with respect
to each such Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely
as a result of fluctuations in currency exchange rates, (A) the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment or (B) the Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrowers shall
in each case immediately repay Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the Aggregate Commitment and (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.
SECTION 2.12    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable

40

--------------------------------------------------------------------------------




to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days following written invoice. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.
(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.
SECTION 2.13    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing:
(i)    during the occurrence and continuance of an Event of Default under any of
clauses (a), (f), or (g) of Article VII, (x) all Loans shall bear interest at 2%
plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (y) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section; and
(ii)    during the occurrence and continuance of any other Event of Default, the
Required Lenders may, at their option, by notice to the Company (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (x) all Loans
shall bear interest at 2% plus the rate otherwise applicable to such Loans as
provided in the

41

--------------------------------------------------------------------------------




preceding paragraphs of this Section or (y) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
SECTION 2.14    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with the Company and consented
to in writing by the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for

42

--------------------------------------------------------------------------------




the applicable Interest Period will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing
for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and (iii)
if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the LIBO Rate for such Eurocurrency Borrowing shall be the
Alternative Rate; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.
SECTION 2.15    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;
(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender such the Issuing
Bank or such other Recipient hereunder, whether of principal, interest or
otherwise, then the applicable Borrower will pay to such Lender, such Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, such Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the applicable Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

43

--------------------------------------------------------------------------------




(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding any loss of anticipated profits). Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.
SECTION 2.17    Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums

44

--------------------------------------------------------------------------------




payable under this Section 2.17) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and to the Administrative Agent, at the
time or times reasonably requested by the Company or the Administrative Agent,
such properly completed and executed documentation prescribed by applicable Laws
or by the taxing authorities of any jurisdiction and such other documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion,

45

--------------------------------------------------------------------------------




execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:
(A)    any Lender or Administrative Agent that is a U.S. Person shall deliver to
such Borrower and the Administrative Agent on or prior to the date on which such
Lender or Administrative Agent becomes a Lender or Administrative Agent under
this Agreement (and from time to time thereafter upon the reasonable request of
such Borrower or the Administrative Agent), executed originals of IRS Form W-9
(or any successor form) certifying that such Lender or Administrative Agent is
exempt from U.S. Federal backup withholding Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form), establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form), establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2) executed originals of IRS Form W-8ECI (or any successor form);
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form); or
(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable;

46

--------------------------------------------------------------------------------




provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and indemnification payments or additional amounts with
respect to such

47

--------------------------------------------------------------------------------




Tax had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Banks.
(j)    Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA from and after September 8, 2015, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
SECTION 2.18    Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set‑offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 2:00 p.m., New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 2:00
p.m., Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to any Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments denominated in the same currency received by it for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Credit Event in any
Foreign Currency, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.

48

--------------------------------------------------------------------------------




(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Company) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Banks from any Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from any Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, sixth, to the
payment of any other Secured Obligation due to the Administrative Agent or any
Lender by any Borrower and seventh, the balance, if any, after all of the
Secured Obligations have been paid in full, to the applicable Borrower or as
otherwise required by Law. Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Company, or unless a Default is in existence, none of
the Administrative Agent or any Lender shall apply any payment which it receives
to any Eurocurrency Loan, except (a) on the expiration date of the Interest
Period applicable to any such Eurocurrency Loan or (b) in the event, and only to
the extent, that there are no outstanding ABR Loans and, in any event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.16.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by a
Borrower (or the Company on behalf of a Borrower) pursuant to Section 2.03 or
may be deducted from any deposit account of such Borrower maintained with the
Administrative Agent.
(d)    If, except as expressly provided herein, any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Revolving Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower

49

--------------------------------------------------------------------------------




rights of set-off and counterclaim with respect to such participation as fully
as if such Lender were a direct creditor of such Borrower in the amount of such
participation.
(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the relevant Issuing
Banks hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the relevant Issuing Banks, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the relevant Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent or the
Issuing Banks to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
SECTION 2.19    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent and the Issuing Banks, which consent shall
not unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all

50

--------------------------------------------------------------------------------




other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
SECTION 2.20    Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $5,000,000 so
long as, after giving effect thereto, the aggregate amount of such increases and
all such Incremental Term Loans does not exceed $50,000,000. The Company may
arrange for any such increase or tranche to be provided by one or more Lenders
(each Lender so agreeing to an increase in its Commitment, or to participate in
such Incremental Term Loans, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Commitments, or to participate in such Incremental Term Loans, or extend
Commitments, as the case may be; provided that (i) each Augmenting Lender, shall
be subject to the approval of the Company and the Administrative Agent and (ii)
(x) in the case of an Increasing Lender, the Company and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Company and such Augmenting Lender execute
an agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a pro forma basis) with the covenants contained in Section 6.11 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrowers shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall

51

--------------------------------------------------------------------------------




be subject to representations and warranties, covenants, events of default and
other terms substantially identical to (and in any event no more favorable to
the Incremental Term Loans than) those applicable to the Revolving Loans;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Maturity Date may provide for material
additional or different financial or other covenants or prepayment requirements
applicable only during periods after the Maturity Date and (ii) the Incremental
Term Loans may be priced differently than the Revolving Loans. Incremental Term
Loans may be made hereunder pursuant to an amendment or restatement (an
“Incremental Term Loan Amendment”) of this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrowers, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, and the Administrative Agent. The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20. Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.
SECTION 2.21    [Intentionally Omitted].
SECTION 2.22    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.
SECTION 2.23    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided,

52

--------------------------------------------------------------------------------




that, except as otherwise provided in Section 9.02, this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;
(c)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of each
Issuing Bank only, the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the relevant Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is reasonably satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Company in
accordance with Section 2.23(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.23(c)(i) (and such Defaulting Lender shall
not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, no Issuing Bank shall be required to issue, amend or increase any
Letter of Credit, unless such Issuing Bank shall have entered into arrangements
with the Company or such Lender, satisfactory to such Issuing Bank to defease
any risk to it in respect of such Lender hereunder.

53

--------------------------------------------------------------------------------




In the event that the Administrative Agent, the Company and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then (i) the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage and (ii) so long as no Event of Default has occurred and is
continuing, all funds held as cash collateral pursuant to Section 2.23(c)(ii)
shall thereafter be promptly returned to the Company. If the Commitments have
been terminated, and all other Obligations have been paid in full and no Letters
of Credit are outstanding, then so long as no Event of Default has occurred and
is then continuing, all funds held as cash collateral pursuant to Section
2.23(c)(ii) shall thereafter be promptly returned to the Company.
ARTICLE III
Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01    Existence, Qualification and Power.
Each Loan Party and each Subsidiary (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, and (c) is duly qualified and is licensed and, as applicable, in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
SECTION 3.02    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law.
SECTION 3.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.
SECTION 3.04    Binding Effect.

54

--------------------------------------------------------------------------------




Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, except as may be limited by
applicable Debtor Relief Laws and general principles of equity.
SECTION 3.05    Financial Statements; No Material Adverse Effect.
(a)    The financial statements delivered pursuant to Sections 5.01(a) and
5.01(b) (i) were prepared in accordance with GAAP, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein (subject, in the case of unaudited financial statements, to the absence
of footnotes and to normal year-end audit adjustments).
(b)    The Audited Financial Statements and the unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ending
September 30, 2015 (i) were prepared in accordance with GAAP, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby (subject, in the case of
unaudited financial statements, to the absence of footnotes and to normal
year-end audit adjustments).
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
SECTION 3.06    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or (b) could reasonably be expected to have a
Material Adverse Effect.
SECTION 3.07    No Default.
(a)    No Loan Party nor any Subsidiary is in default under or with respect to
any Contractual Obligation that individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.
(b)    No Default has occurred and is continuing.
SECTION 3.08    Ownership of Property.
Each Loan Party and each of its Subsidiaries has good record and marketable
title in, or valid leasehold interests in, all real and personal property and
necessary or used in the ordinary conduct of its business, except to the extent
that the failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 3.09    Environmental Compliance.
(a)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Loan Parties and their
Subsidiaries have no liability under existing

55

--------------------------------------------------------------------------------




Environmental Laws and there are no claims pending that allege their potential
liability under such Environmental Laws.
(b)    Except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) neither any Loan Party, nor, to
the knowledge of the Loan Parties, any other Person, has owned or operated any
underground or above-ground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any Subsidiary or on any property formerly owned or operated
by any Loan Party or any Subsidiary; (ii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any Subsidiary; and (iii) neither any Loan Party, nor, to the
knowledge of the Loan Parties, any other Person, has caused any Hazardous
Materials to have been released, discharged or disposed of on any property
currently or formerly owned or operated by any Loan Party or any Subsidiary.
(c)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Loan Party nor any Subsidiary has failed to undertake or complete,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and,
except as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any Subsidiary have been
disposed of in a manner not expected to result in liability to any Loan Party or
any Subsidiary.
SECTION 3.10    Insurance.
The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses in localities
where the applicable Loan Party or the applicable Subsidiary operates. The
property and general liability insurance coverage of the Loan Parties as in
effect on the Effective Date is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 3.10.
SECTION 3.11    Taxes.
Each Loan Party and its Subsidiaries have filed all federal income tax returns
required to be filed, all other material federal tax returns and reports
required to be filed and all material state, local and foreign tax returns and
reports required to be filed, and have paid all federal income and other
material Taxes due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. To the knowledge of the
Loan Parties, there is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect. No Loan Party
nor any Subsidiary thereof is party to any tax sharing agreement (other than
intercompany tax sharing agreements; provided that any such intercompany tax
sharing agreement involving a Loan Party has arms-length terms and conditions).
SECTION 3.12    ERISA Compliance.
(a)    Each Plan is in compliance with the applicable provisions of ERISA and
the Internal Revenue Code, except as could not reasonably be expected to result
in a Material Adverse Effect. Each Plan

56

--------------------------------------------------------------------------------




that is intended to be a qualified plan under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS to the
effect that the form of such Plan is qualified under Section 401(a) of the
Internal Revenue Code, or an application for such a letter is currently being
processed by the IRS. To the knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    Except as would not result in liability to the Company or any other Loan
Party in excess of the Threshold Amount, (i) no ERISA Event has occurred, and no
Loan Party nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan, Multiple Employer Plan or Multiemployer Plan;
(ii) each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
(vi) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan; and (vii) no Loan Party nor any ERISA
Affiliate has received notification that a Multiemployer Plan is in
Reorganization.
SECTION 3.13    Subsidiaries.
Set forth on Schedule 3.13 is a complete and accurate list as of the Effective
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
organization, (ii) number of shares of each class of Equity Interests
outstanding, and (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary. The
outstanding Equity Interests of each Subsidiary of any Loan Party are validly
issued, fully paid and non-assessable.
SECTION 3.14    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of the Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 6.01 or Section 6.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
clause (e) of Article VII will be margin stock.

57

--------------------------------------------------------------------------------




(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
SECTION 3.15    Disclosure.
No report, financial statement, certificate or other written information (other
than projections, pro forma financial information, estimates, budgets, other
forward-looking information and information of a general economic or industry
nature) furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), as of the time it was furnished
(and when modified or supplemented, as applicable), contained any misstatement
of material fact or omitted as of such time to state any material fact necessary
to make the statements therein (when taken as a whole), in light of the
circumstances under which they were made, not materially misleading. With
respect to projections, the Loan Parties represent that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time of preparation; it being understood that such projections are not to be
viewed as facts or as guarantee of performance or achievement of any particular
results (and no representation as to the performance or achievement of such
results is made herein) and that actual results may vary from actual results and
that such variances may be material and that no assurance can be given that the
projected results will be realized.
SECTION 3.16    Compliance with Laws.
Each Loan Party and Subsidiary is in compliance with the requirements of all
Laws (including Anti-Corruption Laws and applicable Sanctions) and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.
SECTION 3.17    Intellectual Property; Licenses, Etc.
Each Loan Party and each Subsidiary owns, or possesses the legal right to use,
all of the trademarks, service marks, trade names, domain names, website
addresses, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, except to the extent
that a failure to own or possess such legal right to use would not reasonably be
expected to have a Material Adverse Effect. Set forth on Schedule 3.17 is a list
of (i) all IP Rights registered, or for which registration has been applied for,
with the United States Copyright Office or the United States Patent and
Trademark Office and owned by each Loan Party as of the Effective Date and
(ii) all material websites and domain names owned by each Loan Party as of the
Effective Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
IP Rights or the validity or effectiveness of any IP Rights, nor does any Loan
Party know of any such claim, and, to the knowledge of the Responsible Officers
of the Loan Parties, the use of any IP Rights by any Loan Party or any
Subsidiary or the granting of a right or a license in respect of any IP Rights
from any Loan Party or any Subsidiary does not infringe on the rights of any
Person, except as would not reasonably be expected to have a Material Adverse
Effect. As of the Effective Date, none of the material IP Rights owned by any
Loan Party is subject to any licensing agreement or similar arrangement except
as set forth on Schedule 3.17.
SECTION 3.18    Solvency.
The Company and its Subsidiaries are Solvent on a consolidated basis.

58

--------------------------------------------------------------------------------




SECTION 3.19    Perfection of Security Interests in the Collateral.
The Collateral Documents will, upon the execution and delivery thereof, be
effective to create valid security interests in, and Liens on, the Collateral
purported to be covered thereby and described therein, which security interests
and Liens will be perfected security interests and Liens, prior to all other
Liens other than Permitted Liens, upon the timely and proper filings,
deliveries, notations and other actions contemplated by the Collateral Documents
(to the extent that (a) such security interests and Liens can be perfected by
such filings, deliveries, notations and other actions contemplated by the
Collateral Documents and (b) such actions are required to be taken with respect
to such Collateral by the terms of the Collateral Documents).
SECTION 3.20    Business Locations; Taxpayer Identification Number.
Set forth on Schedule 3.20(a) is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Effective
Date. Set forth on Schedule 3.20(b) is a list of all locations where any
tangible personal property of any Loan Party is located as of the Effective
Date. Set forth on Schedule 3.20(c) is the chief executive office, exact legal
name, U.S. tax payer identification number and organizational identification
number of each Loan Party as of the Effective Date. Except as set forth on
Schedule 3.20(d), no Loan Party has during the five years preceding the
Effective Date (i) changed its legal name, (ii) changed its state of formation,
or (iii) been party to a merger, consolidation or other change in structure. Set
forth on Schedule 3.20(e), is a list of each deposit and investment account of
each Loan Party as of the Effective Date.
SECTION 3.21    Labor Matters.
There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Effective Date. No
Loan Party nor any Subsidiary has suffered any strikes, walkouts, work stoppages
or other material labor difficulty in the five years preceding the Effective
Date.
SECTION 3.22    Anti-Corruption Laws and Sanctions. Each Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and such Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Borrower, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Borrowers, any Subsidiary or
to the knowledge of the Borrowers or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of each Borrower, any
agent of such Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing or Letter of Credit, use of proceeds or the
other Transactions will violate, in any material respect, Anti-Corruption Laws
or applicable Sanctions.
ARTICLE IV
Conditions
SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

59

--------------------------------------------------------------------------------




(a)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement and (ii) duly executed copies of the Loan Documents and such other
certificates, documents, instruments and agreements, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Moore & Van Allen PLLC, counsel for the Loan Parties, substantially in
the form of Exhibit B. The Company hereby requests such counsel to deliver such
opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel and
as further described in the list of closing documents attached as Exhibit E.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least one Business Day prior to the Effective Date, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if the applicable representation or warranty is qualified by materiality or
Material Adverse Effect) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

60

--------------------------------------------------------------------------------




ARTICLE V
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Borrower shall, and shall cause each Subsidiary to:
SECTION 5.01    Financial Statements.
Deliver to the Administrative Agent for delivery to each Lender:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
condensed consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related condensed consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, and the related condensed consolidated
statements of cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the chief executive officer, chief
financial officer, vice president-treasury, treasurer or controller of the
Company as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
Notwithstanding the foregoing, the obligations in Sections 5.01(a) and 5.01(b)
shall be deemed satisfied with respect to the consolidated financial statements
of the Company and the Subsidiaries by furnishing the Company’s Form 10-K or
10-Q, as applicable, filed with the SEC; provided that to the extent such
information is in lieu of information required to be provided under
Section 5.01(a), such materials are accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualifications or exceptions as to the scope
of such audit.
SECTION 5.02    Certificates; Other Information.
Deliver to the Administrative Agent for delivery to each Lender:

61

--------------------------------------------------------------------------------




(a)    [reserved];
(b)    concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and 5.01(b), a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, vice president, treasurer
or controller of the Company which shall include, in the case of the Compliance
Certificate accompanying the financial statements referred to in
Section 5.01(a), such supplements to Schedules 3.13, 3.17, 3.20(a), 3.20(b),
3.20(c), 3.20(d) and 3.20(e), as are necessary such that, as supplemented, such
Schedules would be accurate and complete as of the date of such Compliance
Certificate (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
(c)    not later than 60 days after the beginning of each fiscal year of the
Company, commencing with the fiscal year beginning January 1, 2016, a projected
annual budget of the Company and its Subsidiaries containing, among other
things, projected income and cash-flow statements for each quarter of such
fiscal year;
(d)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of any Loan Party or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which a Loan
Party or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
(e)    promptly after any request by the Administrative Agent or any Lender,
copies of any material audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Subsidiary, or any audit of any of them;
(f)    promptly after the furnishing thereof, copies of any material statement
or material report furnished to any holder of debt securities of any Loan Party
or any Subsidiary pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 5.01 or any other clause of this Section 5.02;
(g)    promptly after a Responsible Officer of the Company in good faith
determines the same could reasonably be expected to have a Material Adverse
Effect, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof; and
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
Section 5.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address set forth in Section 9.01; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have

62

--------------------------------------------------------------------------------




access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of such Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on an Electronic System and
(b) certain of the Lenders (each a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to any of the
Borrowers or their respective Affiliates, or the respective securities of any of
the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to
have authorized the Administrative Agent, the Issuing Banks and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or their respective securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.12); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Side Information;” and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Side Information.” Notwithstanding the foregoing, no Borrower shall be
under any obligation to mark any Borrower Materials “PUBLIC.”
SECTION 5.03    Notices.
(a)    Promptly notify the Administrative Agent after a Responsible Officer of
any Loan Party has obtained knowledge of the occurrence of any Default.
(b)    Promptly notify the Administrative Agent after a Responsible Officer of
any Loan Party has obtained knowledge of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    Promptly notify the Administrative Agent after a Responsible Officer of
any Loan Party has obtained knowledge of the occurrence of any ERISA Event which
is reasonably expected to result in liability to the Company or any other Loan
Party in excess of the Threshold Amount.
(d)    Promptly notify the Administrative Agent of any material change in
accounting policies or financial reporting practices by any Loan Party or any
Subsidiary.
Each notice pursuant to this Section 5.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the

63

--------------------------------------------------------------------------------




Company has taken and proposes to take with respect thereto. Each notice
pursuant to Section 5.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
SECTION 5.04    Payment of Taxes.
Pay and discharge, as the same shall become due and payable, all its material
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party or such Subsidiary.
SECTION 5.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
and, if applicable, good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 6.04 or 6.05.
(b)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(c)    Preserve or renew all of its IP Rights, the non-preservation of which
could reasonably be expected to have a Material Adverse Effect.
SECTION 5.06    Maintenance of Properties.
Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect:
(a)    Maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted.
(b)    Make all repairs thereto and renewals and replacements thereof.
SECTION 5.07    Maintenance of Insurance.
(a)    Maintain insurance with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses in localities where such Loan Party or such Subsidiary
operates.
(b)    Cause the Administrative Agent to be named as loss payee or mortgagee, as
its interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty days
prior written notice before any such policy or policies shall be altered or
canceled.
SECTION 5.08    Compliance with Laws.
(a)    Comply with the requirements of all Laws (including Anti-Corruption Laws
and applicable Sanctions) and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except

64

--------------------------------------------------------------------------------




in such instances in which the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.
(b)    Maintain in effect and enforce policies and procedures designed to ensure
compliance by such Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 5.09    Books and Records.
(a)    Maintain proper books of record and account, in which entries that are
full, true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of such Loan Party or such Subsidiary (it
being understood and agreed that Foreign Subsidiaries may maintain individual
books and records in conformity with generally accepted accounting principles
that are applicable in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder), as the case may be.
(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.
SECTION 5.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Company;
provided, however, (i) absent an Event of Default, the Borrowers shall only be
required to pay for one such visit and/or inspection per fiscal year and (ii) if
an Event of Default exists, the Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrowers at any time during normal business
hours and without advance notice. Notwithstanding anything to the contrary in
this Section 5.10, none of the Company nor any Subsidiary shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) is
subject to attorney client or similar privilege or constitutes attorney
work-product.
SECTION 5.11    Use of Proceeds.
(a)    Use the proceeds of the Credit Events (i) to finance working capital,
capital expenditures, Permitted Acquisitions, share repurchases and other
Restricted Payments and other lawful corporate purposes, and (ii) to refinance
the existing Indebtedness under the Existing Credit Agreement, provided that in
no event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

65

--------------------------------------------------------------------------------




(b)    No Borrower will request any Borrowing or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (iii) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.12    ERISA Compliance.
Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, do, and cause each of its ERISA Affiliates to do, each
of the following: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Internal Revenue Code and other
federal or state law; (b) cause each Plan that is qualified under Section 401(a)
of the Internal Revenue Code to maintain such qualification; and (c) make all
required contributions to any Plan subject to Section 412, Section 430 or
Section 431 of the Internal Revenue Code.
SECTION 5.13    Additional Subsidiaries.
Within thirty days after the acquisition or formation of any Subsidiary:
(a)    notify the Administrative Agent thereof in writing, together with the
(i) jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by the Company or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and
(b)    if such Subsidiary is a Wholly-Owned Domestic Subsidiary, cause such
Person to (i) become a Subsidiary Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) upon the
request of the Administrative Agent in its sole discretion, deliver to the
Administrative Agent such Organization Documents, resolutions and favorable
opinions of counsel, all in form, content and scope reasonably satisfactory to
the Administrative Agent.
Notwithstanding the foregoing, no Excluded Subsidiary shall be required to
become a Subsidiary Guarantor.
SECTION 5.14    Pledged Assets.
(a)    Equity Interests. Cause: (a) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary and (b) 65% of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary directly owned by a Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries reasonably necessary in
connection therewith to perfect

66

--------------------------------------------------------------------------------




the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent. In addition, the Borrowers shall enter
into such amendments to this Agreement as are reasonably requested by the
Administrative Agent to facilitate the pledge of Equity Interests in Foreign
Subsidiaries to the extent such pledge is otherwise required by the terms of
this Agreement. Notwithstanding the foregoing, with respect to the pledge of
Equity Interests issued by Foreign Subsidiaries, no non-United States
Law-governed security documents (and related opinions of local counsel) shall be
required (x) for Immaterial Foreign Subsidiaries or (y) unless such security
documents are requested by the Administrative Agent or the Required Lenders, for
Material Foreign Subsidiaries.
(b)    Other Property. (i) Cause all owned real and personal property (other
than Excluded Property) of each Loan Party to be subject at all times to first
priority, perfected and, in the case of owned real property, title insured Liens
in favor of the Administrative Agent to secure the Obligations, in each case
pursuant to the terms and conditions of the Collateral Documents or, with
respect to any such property acquired subsequent to the Effective Date, such
other additional security documents as the Administrative Agent shall reasonably
request, subject in any case to Permitted Liens and (ii) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, real estate title insurance policies, surveys, environmental
reports, landlord’s waivers, certified resolutions and other organizational and
authorizing documents of such Person and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Section 4.01(a), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
SECTION 5.15    Post-Closing Matters.
To the extent not delivered on the Effective Date,
(a)    within sixty (60) days following the Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), deliver such
executed deposit account control agreements (or similar agreements granting
control to the Administrative Agent) to the extent reasonably requested by the
Administrative Agent with respect to the domestic deposit accounts (other than
Excluded Accounts) of the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent; and
(b)    within ninety (90) days following the Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), deliver a foreign
law pledge agreement (or similar security document) with respect to the required
pledge of the Equity Interests of e-Financial Group Limited, together with an
opinion of foreign counsel, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
ARTICLE VI
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, no Borrower
shall, nor shall it permit any Subsidiary to, directly or indirectly:
SECTION 6.01    Liens.

67

--------------------------------------------------------------------------------




Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 6.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not changed;
(c)    Liens (other than Liens imposed under ERISA) for Taxes, assessments or
governmental charges or levies not yet delinquent or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;
(d)    statutory or common law Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors and
suppliers or other similar Persons and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business that secure amounts not overdue for a period of more than thirty days
or if more than thirty days overdue, that are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP to the
extent required by GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits and other pledges to secure the performance of bids, trade
contracts, governmental contracts and leases (other than Indebtedness),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under clause (h) of Article VII;
(i)    Liens securing Indebtedness permitted under Section 6.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;
(j)    leases or subleases granted to others not interfering in any material
respect with the business of any Loan Party or any Subsidiary;
(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;
(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.02(a);

68

--------------------------------------------------------------------------------




(m)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;
(n)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
(o)    Liens on insurance proceeds securing the payment of financed insurance
premiums to the extent permitted by Section 6.03(h);
(p)    non-exclusive licenses or sublicenses of IP Rights in the ordinary course
of business that do not interfere in any material respect with the business of
any Loan Party or any Subsidiary;
(q)    Liens in favor of the Issuing Banks on cash collateral securing the
obligations of a Defaulting Lender to fund risk participations hereunder;
(r)    cash earnest money deposits made by the Company or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a transaction permitted hereunder;
(s)    Liens securing Indebtedness permitted in Section 6.03(j); provided that
such Liens do not at any time encumber any property other than the property
subject to such Liens at the time the Indebtedness secured by such Lien was
acquired or assumed;
(t)    Liens on assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted pursuant to Section 6.03(k); and
(u)    other Liens securing obligations in an aggregate principal amount
outstanding at any time not to exceed $3,000,000.
SECTION 6.02    Investments.
Make any Investments, except:
(a)    Investments held in the form of cash or Cash Equivalents (determined at
the time of acquisition thereof);
(b)    Investments existing as of the Effective Date and set forth in
Schedule 8.02;
(c)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment;
(d)    Investments by (i) any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (ii) by any Loan Party in any other
Subsidiary that is not a Loan Party (x) the proceeds of which are used to
finance a Permitted Acquisition or (y) otherwise in an aggregate amount not to
exceed the sum of (A) $8,000,000 plus (B) the aggregate after-tax amount of cash
and/or Cash Equivalents repatriated by Foreign Subsidiaries to Loan Parties
during the term of this Agreement;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

69

--------------------------------------------------------------------------------




(f)    short-term loans and advances to directors, officers and employees for
travel, entertainment, relocation and other analogous purposes in the ordinary
course of business in an aggregate amount not to exceed $1,000,000 at any one
time outstanding;
(g)    Guarantees permitted by Section 6.03;
(h)    Permitted Acquisitions;
(i)    Investments in tax exempt securities rated A or better by Moody’s or A+
or better by Standard & Poor’s;
(j)    Investments in corporate debt obligations and equities on a case-by-case
basis in conjunction with tax strategies; provided that the aggregate amount of
such Investments shall not exceed $500,000 at any time outstanding;
(k)    [reserved];
(l)    Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $3,000,000 in the aggregate at any time outstanding.
Notwithstanding the foregoing, no additional Investments may be made in the
Excluded Subsidiaries other than di minimis amounts needed to effectuate
transactions permitted pursuant to Section 6.04(d).
SECTION 6.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness set forth in Schedule 6.03 (and renewals, refinancings and
extensions thereof); provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder and (ii) if such
Indebtedness is subordinated, the subordination provisions of any such
refinancing, renewal or extension are no less favorable in any material respect
to the Loan Parties and their Subsidiaries or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, renewed or
extended;
(c)    intercompany Indebtedness outstanding on the Effective Date and
intercompany Indebtedness permitted under Section 6.02;
(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation;
(e)    purchase money Indebtedness (including obligations in respect of Capital
Leases) hereafter incurred to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof, provided that (i) the aggregate
outstanding principal amount of all such Indebtedness shall not exceed, at

70

--------------------------------------------------------------------------------




any one time outstanding, the difference of (A) $15,000,000 minus (B) the
aggregate principal amount of Indebtedness outstanding pursuant to
Section 6.03(f); and (ii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed;
(f)    Indebtedness in an aggregate principal amount not to exceed, at any one
time outstanding, the difference of (i) $15,000,000 minus (ii) the aggregate
principal amount of Indebtedness outstanding pursuant to Section 6.03(e);
provided that the aggregate principal amount of all Indebtedness incurred
pursuant to this Section 6.03(f) that is secured by Liens shall not exceed
$3,000,000 at any time outstanding;
(g)    Subordinated Debt;
(h)    Indebtedness incurred in connection with the financing of insurance
premiums in an amount not to exceed the annual premiums in respect thereof at
any one time outstanding;
(i)    Guarantees with respect to Indebtedness permitted under this
Section 6.03; provided that if the underlying Indebtedness is Subordinated Debt,
any Guarantees shall be subordinated on the same terms;
(j)    Indebtedness of the type described in Section 6.03(e) of any Person that
becomes a Subsidiary after the Effective Date as a result of a Permitted
Acquisition or otherwise assumed in connection with a Permitted Acquisition,
provided that such Indebtedness (and any Guarantees thereof) exists at the time
of such Permitted Acquisition, and is not created in contemplation of or in
connection with such Permitted Acquisition and refinancings in respect thereof;
(k)    Indebtedness of Foreign Subsidiaries in an aggregate outstanding
principal amount not to exceed $3,000,000 at any time; and
(l)    Indebtedness consisting of obligations to pay the seller the deferred
purchase price of a Permitted Acquisition, including Earn-Outs.
SECTION 6.04    Fundamental Changes.
Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Company may
merge or consolidate with any of its Subsidiaries provided that the Company is
the continuing or surviving Person, (b) any Subsidiary may merge or consolidate
with any other Subsidiary provided that (i) if a Borrower is a party to such
transaction, such Borrower is the continuing or surviving Person and (ii) if a
Loan Party (other than a Borrower) is a party to such transaction, the
continuing or surviving Person is a Loan Party, (c) the Company or any
Subsidiary may merge with any other Person in connection with a Permitted
Acquisition provided that (i) if a the Company is a party to such transaction,
the Company is the continuing or surviving Person and (ii) if a Loan Party is a
party to such transaction, a Loan Party is the surviving Person and (d) any
Subsidiary (other than a Borrower) may dissolve, liquidate or wind up its
affairs at any time provided that such dissolution, liquidation or winding up,
as applicable, could not have a Material Adverse Effect.
SECTION 6.05    Dispositions.
Make any Disposition except:
(a)    Permitted Transfers;

71

--------------------------------------------------------------------------------




(b)    Dispositions permitted by Section 6.04;
(c)    sales of non-core assets acquired in connection with a Permitted
Acquisition; provided that the fair market value of the non-core assets subject
to such sales shall not exceed 10% of the fair market value of the acquired
entity or business; and
(d)    other Dispositions so long as (i) at least 75% of the consideration paid
in connection therewith shall be cash paid contemporaneous with consummation of
the transaction and shall be in an amount not less than the fair market value of
the property disposed of, (ii) such transaction does not involve the sale or
other disposition of a minority equity interest in any Subsidiary, (iii) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 6.05, and
(iv) the aggregate net book value of all of the assets sold or otherwise
disposed of by the Loan Parties and their Subsidiaries in all such transactions
in any fiscal year of the Company shall not exceed $5,000,000 (plus any unused
amount under this Section 6.05(d) for prior fiscal years).
SECTION 6.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
(a)    each Loan Party (other than the Company) and each Subsidiary may make
Restricted Payments to Persons that own Equity Interests in such Loan Party or
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(b)    each Loan Party and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;
(c)    so long as no Default exists immediately prior and after giving effect
thereto, each Loan Party and each Subsidiary may make Restricted Payments;
provided, that, the Consolidated Leverage Ratio, calculated on a Pro Forma Basis
after giving effect to any such Restricted Payment, shall be equal to or less
than 2.0 to 1.0; and
(d)    Each Loan Party and each Subsidiary may make other Restricted Payments in
an amount not to exceed, in the aggregate during any fiscal year of the Company,
the sum of (i) $5,000,000 and (ii) the unused amount of Restricted Payments that
were permitted to be made during the immediately preceding fiscal year pursuant
to Section 6.06(d)(i) without giving effect to any carryover amount (it being
understood and agreed that Restricted Payments in any fiscal year shall be
deemed to use, first, the amount for such fiscal year set forth in Section
6.06(d)(i) and, second, any amount carried forward to such fiscal year pursuant
to this Section 6.06(d)(ii).
SECTION 6.07    Change in Nature of Business.
Engage in any material line of business substantially different from those lines
of business conducted by the Loan Parties and their Subsidiaries on the
Effective Date or any business reasonably related or incidental thereto or
reasonable extensions thereof.





72

--------------------------------------------------------------------------------




SECTION 6.08    Transactions with Affiliates and Insiders.
Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) transactions
between or among the Company and its Subsidiaries that are not otherwise
prohibited by this Agreement, (b) normal and reasonable compensation and
reimbursement of expenses of officers and directors and (c) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into on terms and conditions substantially as favorable to such Person as would
be obtainable by it in a comparable arms-length transaction with a Person other
than an officer, director or Affiliate.
SECTION 6.09    Burdensome Agreements.
Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 6.03(e), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.05 pending the
consummation of such sale, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.
SECTION 6.10    Use of Proceeds.
Use the proceeds of any Credit Event, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (i) to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose in each case, in contravention
of Regulation U of the FRB or (ii) in contravention of Section 5.11(b).
SECTION 6.11    Financial Covenants.
(a)    Maximum Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Company, commencing with the
fiscal quarter ending December 31, 2015, to be greater than to 3.00 to 1.0.
Notwithstanding the foregoing, the Company shall be permitted, but in no event
on more than two (2) occasions during the term of this Agreement, to allow the
maximum Consolidated Leverage Ratio permitted under this Section 6.11(a) to be
increased to 3.25 to 1.00 for a period of four consecutive fiscal quarters (such
period, an “Adjusted Covenant Period”) in connection with a Permitted
Acquisition occurring during the first of such four fiscal quarters if the
aggregate consideration paid or to be paid in respect of such Acquisition
exceeds $30,000,000 (and in respect of which the Company shall provide notice in
writing to the Administrative Agent (for distribution to the Lenders) of such
increase and a transaction description of such Acquisition (regarding the name
or description of the Person or summary description of the assets being acquired
and the approximate purchase price)), so long as the Company is in compliance on
a Pro Forma Basis with the maximum Consolidated Leverage Ratio of 3.25 to 1.00
on the

73

--------------------------------------------------------------------------------




closing date of such Acquisition immediately after giving effect (including
giving effect on a Pro Forma Basis) to such Acquisition; provided that it is
understood and agreed that (x) the Company may not elect a new Adjusted Covenant
Period for at least one fiscal quarter following the end of an Adjusted Covenant
Period and (y) at the end of an Adjusted Covenant Period, the maximum
Consolidated Leverage Ratio permitted under this Section 6.11(a) shall revert to
3.00 to 1.00 as of the end of such Adjusted Covenant Period and thereafter until
another Adjusted Covenant Period (if any) is elected pursuant to the terms and
conditions described above.
(b)    Minimum Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Company,
commencing with the fiscal quarter ending December 31, 2015, to be less than
3.50 to 1.00.
SECTION 6.12    Prepayment of Subordinated Debt, Etc.
(a)    Amend or modify any of the terms of any Subordinated Debt except as
permitted by the document evidencing such Subordinated Debt or in the
intercreditor or subordination agreement relating thereto.
(b)    Make (or give any notice with respect thereto) any payment, redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Subordinated
Debt except as permitted by the document evidencing such Subordinated Debt or in
the intercreditor or subordination agreement relating thereto; provided, that so
long as (i) no Default exists immediately prior and after giving effect thereto
and (ii) the Loan Parties are in compliance with Section 6.11(b) after giving
effect thereto on a Pro Forma Basis, the Company may make prepayments of
Subordinated Debt.
SECTION 6.13    Organization Documents; Fiscal Year; Legal Name, State of
Formation and Form of Entity.
(a)    Amend, modify or change its Organization Documents in a manner adverse to
the rights of the Lenders under the Loan Documents.
(b)    Change its fiscal year.
(c)    In the case of any Loan Party, without providing ten (10) days prior
written notice to the Administrative Agent, change its name, state of formation
or form of organization.
SECTION 6.14    Ownership of Subsidiaries.
Notwithstanding any other provisions of this Agreement to the contrary, permit
any Person (other than the Company or any wholly-owned Subsidiary) to own any
Equity Interests of any Subsidiary, except to qualify directors where required
by applicable Law or to satisfy other requirements of applicable Law with
respect to the ownership of Equity Interests of Foreign Subsidiaries.
SECTION 6.15    Sale Leasebacks; Synthetic Leases; Securitization Transactions.
Enter into any Sale and Leaseback Transaction, Synthetic Lease or Securitization
Transaction.



74

--------------------------------------------------------------------------------




ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any LC Exposure, or (ii) within three Business Days after the same
becomes due, any interest on any Loan or on any LC Exposure, or any fee due
hereunder, or (iii) within five Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in (i) Sections 5.01 or 5.02 and such failure
continues for five Business Days or (ii) any of Section 5.03(a), 5.05(a) (with
respect to the legal existence of the Borrowers only), 5.11, 5.13 or 5.14 or
Article VI; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after the earlier of the date on which (i) a
Responsible Officer of a Loan Party becomes aware of such failure or (ii) notice
thereof shall have been given to the Company by the Administrative Agent or any
Lender; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect (or, if such representation or warranty is qualified by
materiality or Material Adverse Effect, proving to have been incorrect or
misleading in any respect as drafted) when made or deemed made; or
(e)    Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
thereof (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Loan Party or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which any Loan
Party or any Subsidiary is an Affected Party (as so defined) and (x) in either
event, the Swap Termination Value owed by the Company or such Subsidiary as a
result thereof is greater than the Threshold Amount and (y) in the case of
clause (ii)(B), the Company or such Subsidiary shall fail to pay such Swap
Termination Value; or

75

--------------------------------------------------------------------------------




(f)    Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty
calendar days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) there is a period of twenty
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Invalidity of Subordination Provisions. The subordination provisions
contained in any document evidencing any Subordinated Debt or in any
intercreditor or subordination agreement relating thereto for any reason, other
than as expressly permitted hereunder or thereunder, shall cease to be in full
force and effect;
then, and in every such event (other than an event with respect to any Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Company, take either or both
of the following

76

--------------------------------------------------------------------------------




actions, at the same or different times: (i) terminate the Commitments (and the
Letter of Credit Commitments), and thereupon the Commitments (and the Letter of
Credit Commitments) shall terminate immediately, (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Secured Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j); and in case of any event with respect to any
Borrower described in clause (f) or (g) of this Article, the Commitments (and
the Letter of Credit Commitments) shall automatically terminate and the
principal of the Loans then outstanding and cash collateral for the LC Exposure,
together with accrued interest thereon and all fees and other Secured
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall, at the request of the Required Lenders, exercise any
rights and remedies provided to the Administrative Agent under the Loan
Documents (subject to the provisions related thereto set forth in the Loan
Documents) or at law or equity, including all remedies provided under the UCC.
ARTICLE VIII
The Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and each of the Issuing Banks hereby grants to the Administrative Agent
any required powers of attorney to execute any Collateral Document governed by
the laws of such jurisdiction on such Lender’s or such Issuing Bank’s behalf.
The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Issuing Banks), and neither the Company nor
any other Loan Party shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise

77

--------------------------------------------------------------------------------




any discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor;
provided that so long as no Event of Default exists, such successor
Administrative Agent shall be subject to the consent of the Company (not to be
unreasonably conditioned, withheld or delayed). If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank; provided that so long as no Event of Default exists, such successor
Administrative Agent shall be subject to the consent

78

--------------------------------------------------------------------------------




of the Company (not to be unreasonably conditioned, withheld or delayed). Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured

79

--------------------------------------------------------------------------------




Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Company to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Company or any Subsidiary in respect of) all interests
retained by the Company or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.
ARTICLE IX
Miscellaneous
SECTION 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to any Borrower, to it c/o DHI Group, Inc., 1040 Avenue of the
Americas, New York, New York 10018 Attention of John Roberts (email:
john.roberts@dhigroupinc.com), Greg Schippers (email:
greg.schippers@dhigroupinc.com), Angie Macke (email:
angie.macke@dhigroupinc.com) and Brian Campbell (email:
brian.campbell@dhigroupinc.com);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in Dollars, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn, 7th Floor, Chicago, Illinois 60603, Attention
of April Yebd (Telecopy No. (888) 292-9533) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Justin Burton (Telecopy No. (917) 546-2609);
(iii)    if to JPMorgan in its capacity as an Issuing Bank, to it at JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn, 7th Floor,
Chicago, Illinois 60603, Attention of April Yebd (Telecopy No. (888) 292-9533)
and in each case with a copy to JPMorgan Chase Bank, N.A., 270 Park Avenue, New
York, New York 10017, Attention of Justin Burton (Telecopy No. (917) 546-2609);
and

80

--------------------------------------------------------------------------------




(iv)    if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications. Without limiting the foregoing the Administrative
Agent agrees that, unless it shall otherwise advise the Company, notices to be
delivered by any Borrower to the Administrative Agent pursuant to Article II
(including any such notices permitted to be given by telephone or telecopy) may
be delivered using Electronic Systems.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation,

81

--------------------------------------------------------------------------------




direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Communications through an
Electronic System, other than for direct or actual damages resulting from the
gross negligence or willful misconduct of any such Agent Party as determined by
a final and non-appealable judgment of a court of competent jurisdiction.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.
SECTION 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders; provided that
no such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 1.04 shall not constitute a
reduction in the rate of interest or fees for the purpose of this clause (ii)),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Effective Date),
(vi) release the Company or all or substantially all of the Subsidiary
Guarantors from their obligations under Article X or the Subsidiary Guaranty
without the written consent of each Lender, or (vii) except as provided in
clause (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank

82

--------------------------------------------------------------------------------




hereunder without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be (it being understood that any change to Section
2.23 shall require the consent of the Administrative Agent and the Issuing
Banks). Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement shall be required of any
Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(d)    The Lenders hereby irrevocably authorize and direct the Administrative
Agent to release any Liens granted to the Administrative Agent by the Loan
Parties on any Collateral (i) upon the termination of all the Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and the cash collateralization or entry into other
arrangements in respect of all Unliquidated Obligations consisting of undrawn
Letters of Credit in a manner satisfactory to the Administrative Agent,
(ii) constituting property being sold or disposed of if the Company certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
leased to the Company or any Subsidiary under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the Administrative Agent and the Lenders pursuant to
Article VII. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

83

--------------------------------------------------------------------------------




(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03    Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of one primary counsel, and one additional local
counsel in each applicable jurisdiction, for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any one primary
counsel, and one additional local counsel in each applicable jurisdiction, for
the Administrative Agent and one additional counsel for all the Lenders other
than the Administrative Agent and additional counsel in light of actual or
potential conflicts of interest or the availability of different claims or
defenses, in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Company shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and reasonable
and documented related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) the material breach in bad faith by
such Indemnitee of its express contractual obligations under the Credit
Documentation pursuant to a claim initiated by the Company. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim.
(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally

84

--------------------------------------------------------------------------------




agrees to pay to the Administrative Agent and each Lender severally agrees to
pay to such Issuing Bank such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (it being understood that the Company’s failure to
pay any such amount shall not relieve the Company of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or such Issuing Bank in its capacity
as such.
(d)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than for direct or actual damages resulting from
the gross negligence or willful misconduct of such Indemnitee as determined by a
final and non-appealable judgment of a court of competent jurisdiction. To the
extent permitted by applicable law, no Indemnitee shall assert against any
Borrower or its Related Parties, and no Borrower shall assert against any
Indemnitee, and each Indemnitee and each Borrower hereby waives, any claim on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided, that
nothing contained in this sentence shall limit the Company’s indemnity
obligations to the extent set forth in Section 9.03(b).
(e)    All amounts due under this Section shall be payable not later than twenty
(20) days after written demand therefor.
SECTION 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)    the Company (provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

85

--------------------------------------------------------------------------------




(B)    the Administrative Agent; and
(C)    the Issuing Banks;
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of the Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the

86

--------------------------------------------------------------------------------




assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to 2.06(d) or
(e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    Any Lender may, without the consent of any Borrower, the Administrative
Agent or the Issuing Banks, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrowers, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to

87

--------------------------------------------------------------------------------




Section 9.02(b) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

88

--------------------------------------------------------------------------------




SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) the reduction of the Letter of
Credit Commitment of any Issuing Bank constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Subsidiary Guarantor against any of
and all of the Secured Obligations held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process. This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.
(e)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted

89

--------------------------------------------------------------------------------




by law, in such Federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(f)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(g)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) in which
case, the disclosing party agrees, to the extent permitted by law, rule or
regulation and reasonably practicable, to promptly inform the Company, except
with respect to any audit or examination conducted by bank accountants or any
regulatory authorities, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, provided that the
Person required to disclose such information shall, to the extent permitted by
law, rule, regulation or subpoena and reasonably practicable, promptly inform
the Company, except with respect to any audit or examination conducted by bank
accountants or any regulatory authorities, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies

90

--------------------------------------------------------------------------------




under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations, (g) on a confidential
basis to (1) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided for herein or (2) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities provided for
herein, (h) with the consent of the Company or (i) to the extent such
Information (1) becomes publicly available other than as a result of a breach of
this Section or (2) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company that is not known by the Administrative Agent, such Issuing Bank or such
Lender to be subject to a duty of confidentiality to the Company. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
SECTION 9.13    USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

91

--------------------------------------------------------------------------------




SECTION 9.14    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
SECTION 9.15    Releases of Subsidiary Guarantors.
(a)    A Subsidiary Guarantor shall automatically be released from its
obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
(and is hereby irrevocably authorized by each Lender to) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section shall be without recourse to
or warranty by the Administrative Agent.
(b)    Further, so long as no Event of Default is then continuing, the
Administrative Agent will (and is hereby irrevocably authorized by each Lender
to), upon the request of the Company, release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty if such Subsidiary Guarantor is no
longer a Wholly Owned Domestic Subsidiary.
(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Swap Obligations,
Banking Services Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and no Letters of Credit shall be
outstanding, the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
SECTION 9.16     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.







92

--------------------------------------------------------------------------------




SECTION 9.17     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
ARTICLE X
Cross-Guarantee
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, each Borrower hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Secured Obligations of such other Borrowers. Each Borrower further agrees that
the due and punctual payment of such Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Secured Obligation.
Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Contract, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured

93

--------------------------------------------------------------------------------




Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.
Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, any Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, any Issuing Bank or any Lender
in favor of any Borrower or any other Person.
The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.
Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Secured Obligation (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must otherwise be restored
or returned by the Administrative Agent, any Issuing Bank or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise (including
pursuant to any settlement entered into by a Secured Party in its discretion).
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, any Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, any Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Secured Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York, Chicago or
any other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Secured Obligation in such currency or at such
place of payment shall be impossible or, in the reasonable judgment of the
Administrative Agent, any Issuing Bank or any Lender, disadvantageous to the
Administrative Agent, any Issuing Bank or any Lender in any material respect,
then, at the election of the Administrative Agent, such Borrower shall make
payment of such Secured Obligation in Dollars (based upon the applicable
Equivalent Amount in effect on the date of payment) and/or in New York, Chicago
or such other Eurocurrency Payment Office as is designated by the Administrative
Agent and, as a separate and independent obligation, shall indemnify the
Administrative Agent, any Issuing Bank and any Lender against any losses or
reasonable out-of-pocket expenses that it shall sustain as a result of such
alternative payment.
The Borrowers agree among themselves that, in connection with payments made
hereunder, each Borrower shall have contribution rights against the other
Borrowers as permitted under applicable Law. Upon payment by any Borrower of any
sums as provided above, all rights of such Borrower against any Borrower arising
as a result thereof by way of right of subrogation or otherwise shall in all
respects be subordinated and junior in right of payment to the prior
indefeasible payment in full in cash of all the Secured Obligations owed by such
Borrower to the Administrative Agent, the Issuing Banks and the Lenders.

94

--------------------------------------------------------------------------------




Each Borrower hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article X or the Subsidiary Guaranty, as applicable, in respect of
Specified Swap Obligations (provided, however, that each Borrower shall only be
liable under this paragraph for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this paragraph or
otherwise under this Article X voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Borrower intends that this paragraph constitute, and this paragraph shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.
[Signature Pages Follow]





95

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


DHI GROUP, INC., as the Company and a Borrower
By /S/ JOHN J. ROBERTS
Name: John J. Roberts
Title: Chief Financial Officer


DICE INC., as a Borrower
By /S/ JOHN J. ROBERTS
Name: John J. Roberts
Title: Chief Financial Officer


DICE CAREER SOLUTIONS, INC., as a Borrower
By /S/ JOHN J. ROBERTS
Name: John J. Roberts
Title: Chief Financial Officer



Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually
as a Lender, as an Issuing Bank and
as Administrative Agent
By /S/ DAVID GIBBS
Name: David Gibbs
Title: Managing Director



Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Syndication Agent, an Issuing Bank and a Lender
By: /S/ KRISTINE M. PARKER
Name: Kristine M. Parker
Title: Vice President

Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.



--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as Documentation Agent, an Issuing Bank and a
Lender
By: /S/ JAMES A GELLE
Name: James A Gelle
Title: Vice President

Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.



--------------------------------------------------------------------------------




SILICON VALLEY BANK,
as a Lender
By: /S/ MICHAEL MORETTI
Name: Michael Moretti
Title: MD





Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.



--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.,
as a Lender
By: /S/ LARRY R. GUENTHER
Name: Larry R. Guenther
Title: Director

Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.



--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By: /S/ SCOTT BOGNAR
Name: Scott Bognar
Title: Senior Vice President

Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.



--------------------------------------------------------------------------------




FIRST NIAGARA BANK, N.A.,
as a Lender
By: /S/ ROBERT M. DELLATORRE
Name: Robert M. Dellatorre
Title: First Vice President



Signature Page to Amended and Restated Credit Agreement
DHI Group, Inc. et al.



--------------------------------------------------------------------------------




SCHEDULE 2.01A

COMMITMENTS
LENDER
COMMITMENT


JPMORGAN CHASE BANK, N.A.


$45,000,000.00


BANK OF AMERICA, N.A.


$45,000,000.00


KEYBANK NATIONAL ASSOCIATION


$45,000,000.00


SILICON VALLEY BANK


$31,666,666.67


BMO HARRIS BANK N.A.


$31,666,666.67


CAPITAL ONE, NATIONAL ASSOCIATION


$31,666,666.66


FIRST NIAGARA BANK, N.A.


$20,000,000.00


AGGREGATE COMMITMENTS


$250,000,000.00













--------------------------------------------------------------------------------




SCHEDULE 2.01B

LETTER OF CREDIT COMMITMENTS
LENDER
LETTER OF CREDIT COMMITMENT


JPMORGAN CHASE BANK, N.A.


$3,400,000


BANK OF AMERICA, N.A.


$3,400,000


KEYBANK NATIONAL ASSOCIATION


$3,400,000











--------------------------------------------------------------------------------




EXHIBIT A ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:
____________________________
 
 
 
2.
Assignee:
____________________________
 
[and is an Affiliate/Approved Fund of [identify Lender]¹]
 
 
 
3.
Borrowers:
DHI Group, Inc., Dice Inc. and Dice Career Solutions, Inc.
 
 
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
 
 
5.
Credit Agreement:
The Amended and Restated Credit Agreement dated as of November 24, 2015 among
DHI Group, Inc., Dice Inc. and Dice Career Solutions, Inc., the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto
 
 
 
6.
Assigned Interest:
 



___________________________________
¹ Select as applicable




--------------------------------------------------------------------------------




Aggregate Amount of
Commitment/Loans for all Lenders
Amount of
Commitment/
Loans Assigned
Percentage Assigned
of
Commitment/Loans²
$
$
%
$
$
%
$
$
%
 
 
 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ______________________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By: ______________________________________
Title:












___________________________________
² Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2

--------------------------------------------------------------------------------






Consented to and Accepted:
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent and an Issuing Bank
 
By:                   
Title:
 
Consented to:


BANK OF AMERICA, N.A., as an Issuing Bank
 
By:                   
Title:



Consented to:


KEYBANK NATIONAL ASSOCIATION, as an Issuing Bank
 
By:                   
Title:


3

--------------------------------------------------------------------------------






[Consented to:]³
 
DHI GROUP, INC.
 
By:                   
Title:















































































___________________________________
³ To be added only if the consent of the Company is required by the terms of the
Credit Agreement.

4

--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Agreement and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of




--------------------------------------------------------------------------------




this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





2

--------------------------------------------------------------------------------




EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES










--------------------------------------------------------------------------------




EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of November 24, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among DHI Group,
Inc. (the “Company”), Dice Inc. and Dice Career Solutions, Inc., the Lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Company and the Administrative Agent this
Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
2.    The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
3.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
4.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
5.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF INCREASING LENDER]
 
 
 
 
 
By:____________________________________
 
Name:
 
Title:
 
 
Accepted and agreed to as of the date first written above:
 
DHI GROUP, INC.
 
By:______________________________________
Name:
Title:
 
 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
By:______________________________________
Name:
Title:






2

--------------------------------------------------------------------------------




EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Amended and Restated Credit Agreement, dated as of November 24, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among DHI Group, Inc. (the “Company”), Dice Inc., Dice
Career Solutions, Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1.    The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment of $[__________]] [and] [a
commitment with respect to Incremental Term Loans of $[__________]].
2.    The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3.    The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]
4.    The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.




--------------------------------------------------------------------------------




5.    Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
6.    This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
7.    This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF AUGMENTING LENDER]
 
 
 
 
 
By:____________________________________
 
Name:
 
Title:
 
 
Accepted and agreed to as of the date first written above:
 
DHI GROUP, INC.
 
By:______________________________________
Name:
Title:
 
 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
By:______________________________________
Name:
Title:






3

--------------------------------------------------------------------------------




EXHIBIT E

LIST OF CLOSING DOCUMENTS
DHI GROUP, INC., DICE INC. and DICE CAREER SOLUTIONS, INC.

AMENDED AND RESTATED CREDIT FACILITIES
November 24, 2015

LIST OF CLOSING DOCUMENTS¹
A.LOAN DOCUMENTS
1.
Amended and Restated Credit Agreement (the “Credit Agreement”) by and among DHI
Group, Inc., a Delaware corporation (the “Company”), Dice Inc. (“Dice”), Dice
Career Solutions, Inc. (“DCS” and, collectively with the Company and Dice, the
“Borrowers”), the institutions from time to time parties thereto as Lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrowers from the Lenders in an aggregate
principal amount of $250,000,000.

SCHEDULES
 
 
 
Schedule 2.01A
–
Commitments
Schedule 2.01B
–
Letter of Credit Commitments
Schedule 3.10
–
Insurance
Schedule 3.13
–
Subsidiaries
Schedule 3.17
–
IP Rights
Schedule 3.20(a)
–
Locations of Real Property
Schedule 3.20(b)
–
Locations of Tangible Personal Property
Schedule 3.20(c)
–
Location of Chief Executive Office, Taxpayer Identification Number, Etc.
Schedule 3.20(d)
–
Changes in Legal Name, State of Formation and Structure
Schedule 3.20(e)
–
Deposit and Investment Accounts
Schedule 6.01
–
Liens Existing on the Effective Date
Schedule 6.02
–
Investments Existing on the Effective Date
Schedule 6.03
–
Indebtedness Existing on the Effective Date
 
 
 
EXHIBITS
 
 
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Opinion of Loan Parties’ Counsel
Exhibit C
–
Form of Increasing Lender Supplement
Exhibit D
–
Form of Augmenting Lender Supplement

___________________________________
¹ Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company's counsel.




--------------------------------------------------------------------------------






Exhibit E
–
List of Closing Documents
Exhibit F
–
Compliance Certificate
Exhibit G-1
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit G-2
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit G-3
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)
Exhibit G-4
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)
Exhibit H
–
Form of Security Agreement
Exhibit I
–
Form of Subsidiary Guaranty
 
 
 

2.
Notes executed by the initial Borrowers in favor of each of the Lenders, if any,
which has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.
Amended and Restated Guaranty executed by the initial Subsidiary Guarantors
(collectively with the Borrowers, the “Loan Parties”) in favor of the
Administrative Agent

4.
Amended and Restated Security and Pledge Agreement executed by the Loan Parties
in favor of the Administrative Agent, together with pledged instruments and
allonges, stock certificates, stock powers executed in blank, pledge
instructions and acknowledgments, as appropriate.

Schedule 1(b)
–
Pledged Equity
Schedule 2(c)
–
Commercial Tort Claims
Schedule 3(f)
–
Instruments; Documents; Tangible Chattel Paper
Exhibit 4(a)(ii)
–
Irrevocable Stock Power
Exhibit 4(b)(i)
–
Notice of Grant of Security Interest in United States Patents
Exhibit 4(b)(ii)
–
Notice of Grant of Security Interest in United States Trademarks
Exhibit 4(b)(iii)
–
Notice of Grant of Security Interest in United States Copyrights
 
 
 

5.
Notice of Grant of Security Interest in United States Trademarks made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

Schedule 1
–
Trademarks; Trademark Applications
 
 
 

6.
Notice of Grant of Security Interest in United States Copyrights made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

Schedule 1
–
Copyrights; Copyright Applications
 
 
 


2

--------------------------------------------------------------------------------




7.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property, casualty insurance policies of the Initial Loan Parties,
together with long-form lender loss payable endorsements, as appropriate, and
(y) additional insured with respect to the liability insurance of the Loan
Parties, together with additional insured endorsements.

B.    UCC DOCUMENTS
8.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

9.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C.    CORPORATE DOCUMENTS
10.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

11.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D.    OPINIONS
12.
Opinion of Moore & Van Allen PLLC, counsel for the Loan Parties.

E.    CLOSING CERTIFICATES AND MISCELLANEOUS
13.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Company certifying the following: (i) all of the representations and
warranties of the Company set forth in the Credit Agreement are true and correct
in all material respects (or in all respects if the applicable representation or
warranty is qualified by materiality or Material Adverse Effect), except to the
extent that such representation and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date and (ii) no Default or Event of Default has occurred and is
then continuing.

F.    POST-CLOSING DOCUMENTS
14.
English law pledge agreement (or modifications, restatement of and/or supplement
to the existing English law pledge agreement) in respect of e-Financial Group
Limited and related instruments.

15.
English law pledge opinion.


3

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE
For the fiscal quarter ended             , 20___.
I,             , [Title] of DHI GROUP, INC., a Delaware corporation (the
“Company”) hereby certify that, to the best of my knowledge and belief, with
respect to that certain Amended and Restated Credit Agreement dated as of
November 24, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Dice Inc., Dice Career
Solutions, Inc., the Lenders from time to time party thereto (collectively with
the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”):
(a)
The company-prepared financial statements which accompany this certificate are
true and correct in all material respects and have been prepared in accordance
with GAAP applied on a consistent basis, subject to changes resulting from
normal year-end audit adjustments.

(b)
Since ______________ (the date of the last similar certification, or, if none,
the Effective Date) no Default or Event of Default has occurred under the Credit
Agreement;

[(c)
(select one):

¨
Attached hereto are such supplements to Schedules 3.13 (Subsidiaries), 3.17 (IP
Rights), 3.20(a) (Locations of Real Property), 3.20(b) (Locations of Tangible
Personal Property), 3.20(c) (Location of Chief Executive Office, Taxpayer
Identification Number, Etc.), 3.20(d) (Changes in Legal Name, State of Formation
and Structure) and 3.20(e) (Deposit and Investment Accounts) of the Credit
Agreement, such that, as supplemented, such Schedules are accurate and complete
as of the date hereof.

¨
No such supplements are required at this time.]¹

Delivered herewith are detailed calculations demonstrating compliance by the
Loan Parties with the financial covenants contained in Section 6.11 of the
Credit Agreement as of the end of the fiscal period referred to above.
This              day of            , 20    .
 
DHI GROUP, INC., a Delaware corporation
 
 
 
By:                                                                        
 
Name:
 
Title:









___________________________________
¹ To be included with the annual financial statements.




--------------------------------------------------------------------------------




Attachment to Officer’s Certificate
Computation of Financial Covenants
For the Fiscal Quarter/Fiscal Year ended ______________, 20____ (the “Statement
Date”)
1.
Consolidated Leverage Ratio
 
 
 
 
 
 
 
 
(a)
Consolidated Funded Indebtedness as of the Statement Date
 
 
 
 
 
 
 
 
 
 
(i)
all obligations for borrowed money, whether current or long-term (including the
Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments:
 
$                          
 
 
 
 
 
 
 
 
(ii)
all purchase money Indebtedness:
 
$                          
 
 
 
 
 
 
 
 
(iii)
the maximum amount available to be drawn under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments, in each case to the extent issued or provided in respect of
obligations that constitute Indebtedness:
 
$                          
 
 
 
 
 
 
 
 
(iv)
any unreimbursed drawings under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, in each case to the extent not issued or provided in respect of
obligations that constitute Indebtedness:
 
$                          
 
 
 
 
 
 
 
 
(v)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business):
 
$                          
 
 
 
 
 
 
 
 
(vi)
all Attributable Indebtedness:
 
$                          
 
 
 
 
 
 
 
 
(vii)
all obligations to purchase, redeem, retire, defease or otherwise make any
payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends:
 
$                          
 
 
 
 
 
 
 
 
(viii)
all Guarantees with respect to Indebtedness of the types specified in
clauses (i) through (vii) above of another Person:
 
$                          
 
 
 
 
 
 


2

--------------------------------------------------------------------------------




 
 
(ix)
all Indebtedness of the types referred to in clauses (i) through (viii) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which any Loan Party or any
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person:
 
$                          
 
 
 
 
 
 
 
 
(x)
Consolidated Funded Indebtedness (i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)+(viii)+(ix)
 
$                          
 
 
 
 
 
 
(b)
Consolidated EBITDA for the four quarter period ending on the Statement Date
 
 
 
 
 
 
 
 
 
 
(i)
Consolidated Net Income for such period:
 
$                          
 
 
 
 
 
 
 
 
(ii)
Consolidated Interest Charges for such period:
 
$                          
 
 
 
 
 
 
 
 
(iii)
the provision for federal, state, local and foreign income taxes payable for
such period:
 
$                          
 
 
 
 
 
 
 
 
(iv)
the amount of depreciation and amortization expense for such period:
 
$                          
 
 
 
 
 
 
 
 
(v)
non-cash stock option expenses deducted for the period:
 
$                          
 
 
 
 
 
 
 
 
(vi)
losses during such period resulting from the Disposition of any asset of the
Company or any Subsidiary outside the ordinary course of business, to the extent
permitted by the Credit Agreement:
 
$                          
 
 
 
 
 
 
 
 
(vii)
write-off of debt discount and debt issuance costs and commissions, discounts
and other similar fees and charges associated with Indebtedness of the Company
and its Subsidiaries (including in respect of the Credit Agreement):
 
$                          
 
 
 
 
 
 
 
 
(viii)
any non-cash charges associated with impairment and disposal of long lived
assets pursuant to FAS 144:
 
$                          
 
 
 
 
 
 
 
 
(ix)
any reasonable transaction related fees and expenses incurred in connection with
any equity offering or any other offering of securities by the Company:
 
$                          
 
 
 
 
 
 
 
 
(x)
any extraordinary or non-recurring non-cash expenses or losses including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business:
 
$                          
 
 
 
 
 
 


3

--------------------------------------------------------------------------------




 
 
(xi)
reasonable transaction related fees and expenses incurred by such Person or its
Subsidiaries in connection with the transactions contemplated to be consummated
under the Credit Agreement on the Effective Date in an aggregate amount not to
exceed $250,000:
 
$                          
 
 
 
 
 
 
 
 
(xii)
write-off of non-cash deferred revenue in connection with purchase accounting
applied in respect of any Permitted Acquisition (it being understood that such
non-cash deferred revenue shall be recognized in such period(s) as it would have
been recognized but for such Acquisition):
 
$                          
 
 
 
 
 
 
 
 
(xiii)
write-off of non-cash stock compensation expense, if any:
 
$                          
 
 
 
 
 
 
 
 
(xiv)
business interruption insurance proceeds to the extent not already included in
Consolidated Net Income:
 
$                          
 
 
 
 
 
 
 
 
(xv)
non-cash income or gains for such period:
 
$                          
 
 
 
 
 
 
 
 
(xvi)
interest income:
 
$                          
 
 
 
 
 
 
 
 
(xvii)
any income or gain during such period resulting from the Disposition of any
asset of the Company or any Subsidiary outside of the ordinary course of
business:
 
$                          
 
 
 
 
 
 
 
 
(xviii)
Consolidated EBITDA: (i)+(ii)+(iii)+(iv)+(v)+(vi)+(vii)+(viii)+(ix)+(x)+
(xi)+(xii)+(xiii)+ (xiv) – (xv) – (xvi) – (xvii)
 
$                          
 
 
 
 
 
 
(c)
Earn-Out EBITDA Adjustment
 
$                          
 
 
 
 
 
 
(d)
Consolidated Leverage Ratio
(a)(x) / ((b)(xviii) + (c))
 
                 to 1.0
 
 
 
 
 
Maximum permitted: 3.00² to 1.0
 
 
 
 
 
 
2.
Interest Coverage Ratio
 
 
 
 
 
 
 
 
(a)
Consolidated EBITDA for the four quarter period ending on the Statement Date
(see Line 1(b)(xviii) above)
 
$                          
 
 
 
 
 
 
 
(b)
Consolidated Interest Charges for the four quarter period ending on the
Statement Date:
 
 

___________________________________
² To be adjusted to 3.25 in the event an Adjusted Covenant Period is in effect
in compliance with Section 6.11(a) of the Credit Agreement

4

--------------------------------------------------------------------------------




 
 
(i)
all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP:
 
$                          
 
 
 
 
 
 
 
 
(ii)
the portion of rent expense with respect to such period under Capital Leases
that is treated as interest in accordance with GAAP:
 
$                          
 
 
 
 
 
 
 
 
(iii)
Consolidated Interest Charges $(i)+(ii)
 
$                          
 
 
 
 
 
 
 
(c)
Interest Coverage Ratio (a) / (b)(iii)
 
                 to 1.0
 
 
 
 
 
 
 
 
Minimum permitted: 3.50 to 1.0
 
 
 
 
 
 
 
 




5

--------------------------------------------------------------------------------




EXHIBIT G-1

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 24, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among DHI Group, Inc. (the “Company”), Dice
Inc., Dice Career Solutions, Inc., the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________

Name:

Title:
Date: __________, 20[__]








--------------------------------------------------------------------------------




EXHIBIT G-2

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 24, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among DHI Group, Inc. (the “Company”), Dice
Inc., Dice Career Solutions, Inc., the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________

Name:

Title:
Date: __________, 20[__]








--------------------------------------------------------------------------------




EXHIBIT G-3

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 24, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among DHI Group, Inc. (the “Company”), Dice
Inc., Dice Career Solutions, Inc., the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________

Name:

Title:
Date: __________, 20[__]








--------------------------------------------------------------------------------




EXHIBIT G-4

[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of November 24, 2015 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among DHI Group, Inc. (the “Company”), Dice
Inc., Dice Career Solutions, Inc., the Lenders from time to time party thereto
(collectively with the Company, the “Borrowers”) and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________

Name:

Title:
Date: __________, 20[__]




--------------------------------------------------------------------------------




EXHIBIT H

[FORM OF]

SECURITY AGREEMENT






--------------------------------------------------------------------------------




EXHIBIT I

[FORM OF]

SUBSIDIARY GUARANTY




